Exhibit 10.13

UNITIL CORPORATION TAX DEFERRED

SAVINGS AND INVESTMENT PLAN

Amended and Restated Effective as of January 1, 2009



--------------------------------------------------------------------------------

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (hereinafter referred to as the “Employer”)
heretofore adopted the Unitil Corporation Tax Deferred Savings and Investment
Plan (hereinafter referred to as the “Plan”) for the benefit of its eligible
Employees, effective as of January 1, 1985; and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer wishes to amend the Plan in order to comply with changes
permitted or required by the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”), technical corrections made by the Job Creation and Worker
Assistance Act of 2002 (“JCW AA”), and other regulations and guidance published
by the Internal Revenue Service that are effective after December 31, 2001,
including final regulations issued under Section 415 of the Internal Revenue
Code of 1986, as amended (the “Code”) and to add or modify certain
administrative provisions; and

WHEREAS, it is intended that the Plan is to continue to be a qualified profit
sharing plan under Section 401 (a) and 501 (a) of the Internal Revenue Code for
the exclusive benefit of the Participants and their Beneficiaries; and

WHEREAS, it is intended that the cash or deferral arrangement forming part of
the Plan is to continue to qualify under Section 401(k) of the Internal Revenue
Code;

NOW, THEREFORE, the Plan is hereby amended by restating the Plan, effective as
of January 1, 2009, except where the provisions of the Plan (or the requirements
of applicable law) shall otherwise specifically provide, in its entirety as
follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE ONE—DEFINITIONS

  

1.1

  

Account

     1   

1.2

  

Administrator

     1   

1.3

  

Beneficiary

     1   

1.4

  

Break in Service

     1   

1.5

  

Code

     1   

1.6

  

Compensation

     1   

1.7

  

Disability

     2   

1.8

  

Effective Date

     3   

1.9

  

Employee

     3   

1.10

  

Employer

     3   

1.11

  

Employment Date

     3   

1.12

  

Fail-Safe Contribution

     3   

1.13

  

Highly-Compensated Employee

     4   

1.14

  

Hour of Service

     4   

1.15

  

Leased Employee

     6   

1.16

  

Local 341 Granite State Employee

     6   

1.17

  

Local B341 Northern-Portland Employee

     6   

1.18

  

Local 12012-6 Northern Portsmouth Employee

     6   

1.19

  

Nonhighly-Compensated Employee

     6   

1.20

  

Normal Retirement Date

     6   

1.21

  

Participant

     6   

1.22

  

Plan

     6   

1.23

  

Plan Year

     7   

1.24

  

Trust

     7   

1.25

  

Trustee

     7   

1.26

  

Valuation Date

     7   

1.27

  

Year of Service

     7   

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

  

2.1

  

Year of Service

     8   

2.2

  

Break in Service

     8   

2.3

  

Leave of Absence

     8   

2.4

  

Rule of Parity on Return to Employment

     9   

2.5

  

Service in Excluded Job Classifications or with Related Companies

     9   

ARTICLE THREE—PLAN PARTICIPATION

  

3.1

  

Participation

     11   

3.2

  

Re-employment of Former Participant

     11   

3.3

  

Tennination of Eligibility

     12   

3.4

  

Compliance with USERRA

     12   



--------------------------------------------------------------------------------

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, ROLLOVERS AND TRANSFERS
FROM OTHER PLANS   

4.1

  

Elective Deferrals

     13   

4.2

  

Employer Contributions

     14   

4.3

  

Rollovers and Transfers of Funds from Other Plans

     14   

4.4

  

Timing of Contributions

     15   

4..5

  

Employee After-Tax Contributions

     15   

ARTICLE FIVE—ACCOUNTING RULES

  

5.1

  

Investment of Accounts and Accounting Rules

     16   

ARTICLE SIX—VESTING AND RETIREMENT BENEFITS

  

6.1

  

Vesting

     18   

6.2

  

Forfeiture of Nonvested Balance

     18   

6.3

  

Distribution of Less than Entire Vested Account Balance

     19   

6.4

  

Normal Retirement

     19   

6.5

  

Disability

     19   

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

  

7.1

  

Manner of Payment

     20   

7.2

  

Time of Commencement of Benefit Payments

     20   

7.3

  

Furnishing Information

     21   

7.4

  

Minimum Distribution Requirements

     21   

7.5

  

Amount of Death Benefit

     26   

7.6

  

Designation of Beneficiary

     26   

7.7

  

Distribution of Death Benefits

     26   

7.8

  

Eligible Rollover Distributions

     27   

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

  

8.1

  

Loans

     30   

8.2

  

Hardship Distributions

     31   

8.3

  

Withdrawals After Age 51/2

     32   

8.4

  

Withdrawals of After-Tax Contributions

     32   

8.5

  

Withdrawals of Rollover Contributions

     32   

ARTICLE NINE—ADMINISTRATION OF THE PLAN

  

9.1

  

Plan Administration

     33   

9.2

  

Claims Procedure

     34   

9.3

  

Trust Agreement

     37   



--------------------------------------------------------------------------------

ARTICLE TEN—SPECIAL COMPLIANCE PROVISIONS

  

10.1

  

Distribution of Excess Elective Deferrals

     38   

10.2

  

Limitations on 401(k) Contributions

     39   

10.3

  

Nondiscrimination Test for Employer Matching Contributions and After-Tax
Contributions

     42   

ARTICLE ELEVEN—LIMITATION ON ANNUAL ADDITIONS

  

11.1

  

Rules and Definitions

     46   

ARTICLE TWELVE—AMENDMENT AND TERMINATION

  

12.1

  

Amendment

     50   

12.2

  

Termination of the Plan

     50   

ARTICLE THIRTEEN—TOP-HEAVY PROVISIONS

  

13.1

  

Applicability

     52   

13.2

  

Definitions

     52   

13.3

  

Allocation of Employer Contributions and Forfeitures for a Top-Heavy Plan Year

     54   

13.4

  

Vesting

     55   

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

  

14.1

  

Plan Does Not Affect Employment

     56   

14.2

  

Successor to the Employer

     56   

14.3

  

Repayments to the Employer

     56   

14.4

  

Benefits not Assignable

     56   

14.5

  

Merger of Plans

     57   

14.6

  

Investment Experience not a Forfeiture

     57   

14.7

  

Construction

     57   

14.8

  

Governing Documents

     57   

14.9

  

Governing Law

     57   

14.10

  

Headings

     57   

14.11

  

Counterparts

     57   

14.12

  

Location of Participant or Beneficiary Unknown

     58   

14.13

  

Distribution to Minor or Legally Incapacitated

     58   



--------------------------------------------------------------------------------

ARTICLE ONE—DEFINITIONS

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:

 

1.1 “ACCOUNT” shall mean the individual bookkeeping accounts maintained for a
Participant under the Plan which shall record (a) the Participant’s allocations
of Employer contributions and forfeitures, (b) amounts of Compensation deferred
to the Plan pursuant to the Participant’s election, (c) any amounts transferred
to this Plan under Section 4.3 from another qualified retirement plan, or from
another qualified plan in connection with a plan merger, (d) any after-tax
contributions made to the Plan under Section 4.5, and (e) the allocation of
Trust investment experience.

 

1.2 “ADMINISTRATOR” shall mean the Plan Administrator appointed from time to
time m accordance with the provisions of Article Nine hereof.

 

1.3 “BENEFICIARY” shall mean any person, trust, organization, or estate entitled
to receive payment under the terms of the Plan upon the death of a Participant.

 

1.4 “BREAK IN SERVICE” shall have the meaning set forth in Article Two.

 

1.5 “CODE” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.6 “COMPENSATION” shall mean the base compensation paid to a Participant by the
Employer for the Plan Year, exclusive of any amounts deferred under any other
program of deferred compensation, any additional benefits payable other than in
cash and any compensation received prior to his becoming a Participant in the
Plan. In addition, and solely with respect to an Employee who is a Local 341
Granite State Employee, a Local B341 Northern-Portland Employee or a Local
12012-6 Northern-Portsmouth Employee, Compensation shall mean straight time
wages, exclusive of all daily or weekly overtime, bonuses, supplementary
compensation payments, retirement benefits and other forms of nonrecurring
compensation, but inclusive of shift differentials, Saturday/Sunday premiums and
compensation paid at an alternative rate. Compensation shall, however, include
any amounts deferred under a salary reduction agreement in accordance with
Section 4.1 or under a Code Section 125 plan maintained by the Employer.
Notwithstanding the foregoing and solely with respect to a Participant who is
not a Local 341 Granite State Employee, a Local B341 Northern-Portland Employee
or a Local 12012-6 Northern-Portsmouth Employee, (a) for purposes of
Section 4.1, such Participant may elect to have his Compensation include
overtime, bonuses, commissions and incentive payments, and (b) Compensation for
purposes of Section 4.2 shall nevertheless be exclusive of overtime pay and
commissions.

 

1



--------------------------------------------------------------------------------

Any compensation described in this Section 1.6 does not fail to be Compensation
merely because it is paid after the Participant’s severance from employment with
the Employer, provided the Compensation is paid by the later of 21/2 months
after severance from employment with the Employer or the end of the Plan Year
that includes the date of severance from employment. However, any overtime,
bonuses, commissions or incentive payments shall not be taken into account.

In addition, payment for unused accrued bona fide sick, vacation or other leave
shall be included as Compensation if (i) the Participant would have been able to
use the leave if employment had continued, (ii) such amounts are paid by the
later of 21/2 months after severance from employment with the Employer or the
end of the Plan Year that includes the date of severance from employment, and
(iii) such amounts would have been included as Compensation if they were paid
prior to the Participant’s severance from employment with the Employer.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Participant taken into account under the Plan shall not
exceed $245,000 for the 2009 calendar year, and shall be adjusted annually by
the Secretary of the Treasury or his delegate for increases in the cost of
living in accordance with Section 401(a)(l7)(B) of the Code. The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
twelve (12) months, over which Compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than twelve (12) months, the annual compensation limit shall be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is twelve (12).

For purposes of determining who is a Highly-Compensated Employee, Compensation
shall mean “Compensation” as defined in Section 414(s) of the Code.

For purposes of applying the limitations described in Section 11.1, and for
purposes of defining compensation under Section 1.13 and Article Thirteen of the
Plan, compensation paid or made available during such limitations years (or Plan
Years) shall include elective amounts that are not includible in the gross
income of the Employee by reason of Section 125, 132(f)(4), 402(g)(3),
402(h)(l)(B), 457(b) or 403(b) of the Code.

 

1.7 “DISABILITY” shall mean a “permanent and total” disability incurred by a
Participant while in the employ of the Employer. A Participant shall be deemed
“disabled” if (a) he is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment as determined
by the Administrator and based upon appropriate medical advice and examination
furnished by a licensed physician approved by the Administrator, (b) on evidence
that the Participant is eligible for disability benefits under any long-term
disability plan sponsored by the Employer but administrated by an independent
third party, or (c) on evidence that the Participant is eligible for total and
permanent disability benefits under the Social Security Act in effect at the
date of Disability.

 

2



--------------------------------------------------------------------------------

1.8 “EFFECTIVE DATE.” The Plan’s initial Effective Date was January 1, 1985. The
Effective Date of this restated Plan, on and after which it supersedes the terms
of the existing Plan document, is January 1, 2009, except where the provisions
of the Plan (or the requirements of applicable law) shall otherwise specifically
provide. The rights of any Participant who terminated employment with the
Employer prior to the applicable date shall be established under the terms of
the Plan and Trust as in effect at the time of the Participant’s termination
from employment, unless the Participant subsequently returns to employment with
the Employer, or unless otherwise provided under the terms of the Plan. Rights
of spouses and Beneficiaries of such Participants shall also be governed by
those docun1ents.

 

1.9 “EMPLOYEE” shall mean a common Jaw employee of the Employer or of any other
employer required to be aggregated with such Employer under Section 414(b),
414(c), 414(m) or 414(o) of the Code.

The term “Employee” shall also include any Leased Employee deemed to be an
Employee of any Employer described in the previous paragraph as provided in
Section 414(n) or 414(o) of the Code.

 

1.10 “EMPLOYER” shall mean Unitil Corporation and any subsidiary or affiliate
which is a member of its “related group” (as defined in Section 2.5) which has
adopted the Plan (a “Participating Affiliate”), and shall include any
successor(s) thereto which adopt this Plan. Any such subsidiary or affiliate of
Unitil Corporation may adopt the Plan with the approval of its board of
directors (or noncorporate counterpart) subject to the approval of Unitil
Corporation. The provisions of this Plan shall apply equally to each
Participating Affiliate and its Employees except as specifically set forth in
the Plan; provided, however, notwithstanding any other provision of this Plan,
the amount and timing of contributions under Article 4 to be made by any
Employer which is a Participating Affiliate shall be made subject to the
approval of Unitil Corporation. For purposes hereof, each Participating
Affiliate shall be deemed to have appointed Unitil Corporation as its agent to
act on its behalf in all matters relating to the administration, amendment,
termination of the Plan and the investment of the assets of the Plan. For
purposes of the Code and ERISA, the Plan as maintained by Unitil Corporation and
the Participating Affiliates shall constitute a single plan rather than a
separate plan of each Participating Affiliate. All assets in the Trust shall be
available to pay benefits to all Participants and their Beneficiaries.

 

1.11 “EMPLOYMENT DATE” shall mean the first date as of which an Employee is
credited with an Hour of Service, provided that, in the case of a Break in
Service, the Employment Date shall be the first date thereafter as of which an
Employee is credited with an Hour of Service.

 

1.12 “FAIL-SAFE CONTRIBUTION” shall mean a qualified nonelective contribution
which is a contribution (other than matching contributions or Qualified Matching
Contributions (within the meaning of Section 10 .2)) made by the Employer and
allocated to Participants’ accounts that the Participants may not elect to
receive in cash until distribution from the Plan; that are nonforfeitable when
made; and that are distributable only in accordance with the distribution
provisions under Section 401(k) of the Code and the regulations promulgated
thereunder.

 

3



--------------------------------------------------------------------------------

1.13 “HIGHLY-COMPENSATED EMPLOYEE” shall mean, effective for years beginning
after December 31, 1996, any Employee of the Employer who:

 

  (a) was a five percent (5%) owner of the Employer (as defined in
Section 416(i)(1) of the Code) at any time during the “determination year” or
“look-back year”; or

 

  (b) earned more than $105,000 of Compensation from the Employer during the
“look-back year” and was in the top twenty percent (20%) of Employees by
Compensation for such year. The $105,000 amount shall be adjusted at the same
time and in the same manner as under Section 415(d) of the Code, except that the
base period is the calendar quarter ending September 30, 1996.

An Employee who terminated employment prior to the “determination year” shall be
treated as a Highly-Compensated Employee for the “determination year” if such
Employee was a Highly-Compensated Employee when such Employee terminated
employment, or was a Highly-Compensated Employee at any time after attaining age
fifty-five (55).

For purposes of this Section, the “determination year” shall be the Plan Year
for which a determination is being made as to whether an Employee is a
Highly-Compensated Employee. The “look-back year” shall be the twelve (12) month
period immediately preceding the “determination year”.

 

1.14 “HOUR OF SERVICE” shall have the meaning set forth below:

 

  (a) An Hour of Service is each hour for which an Employee is paid, or entitled
to payment, for the performance of duties for the Employer, during the
applicable computation period.

 

  (b) An Hour of Service is each hour for which an Employee is paid, or entitled
to payment, by the Employer on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence.
Notwithstanding the preceding sentence,

 

  (i) No more than five hundred and one (501) Hours of Service shall be credited
under this paragraph (b) to any Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period). Hours under this paragraph will be
calculated and credited pursuant to Section 2530.200b -2 of the Department of
Labor Regulations which is incorporated herein by reference;

 

4



--------------------------------------------------------------------------------

  (ii) An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen’s
compensation, or unemployment compensation or disability insurance laws; and

 

  (iii) Hours of Service shall not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.

 

  (c) An Hour of Service is each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer. The same
Hours of Service shall not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c). Thus, for example, an
Employee who receives a back pay award following a determination that he was
paid at an unlawful rate for Hours of Service previously credited shall not be
entitled to additional credit for the same Hours of Service. Crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in paragraph (b) shall be subject to the limitations set forth in that
paragraph.

 

  (d) Hours of Service under this Section shall be determined under the terms of
the Family and Medical Leave Act of 1993 and the Uniformed Services Employment
and Reemployment Rights Act of 1994.

In crediting Hours of Service for Employees who are paid on an hourly basis, the
“actual” method shall be utilized. For this purpose, the “actual” method shall
mean the determination of Hours of Service from records of hours worked and
hours for which the Employer makes payment or for which payment is due from the
Employer, subject to the limitations enumerated above. In crediting Hours of
Service for Employees who are not paid on an hourly basis, the “days of
employment” method shall be utilized. Under this method, an Employee shall be
credited with ten (1 0) Hours of Service for each day for which the Employee
would be required to be credited with at least one ( 1) Hour of Service pursuant
to the provisions enumerated above.

Hours of Service shall be credited for employment with other members of an
affiliated service group (under Section 414(m) of the Code), a controlled group
of corporations (under Section 414(b) of the Code), or a group of trades or
businesses under common control (under Section 414(c) of the Code) of which the
Employer is a member, and any other entity required to be aggregated under
Section 414(o) of the Code.

Hours of Service shall be credited for any individual considered an Employee for
purposes of this Plan under Section 414(n) or Section 414(o) of the Code.

 

5



--------------------------------------------------------------------------------

1.15 “LEASED EMPLOYEE” shall mean any person (other than an employee of the
recipient) who, pursuant to an agreement between the recipient Employer and any
other person or organization, has performed services for the recipient Employer
(determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one (1) year and where such services
are performed under the primary direction or control of the recipient Employer.
A person shall not be considered a Leased Employee if the total number of Leased
Employees does not exceed twenty percent (20%) of the Nonhighly-Compensated
Employees employed by the recipient Employer, and if any such person is covered
by a money purchase pension plan providing (a) a nonintegrated employer
contribution rate of at least ten percent (10%) of compensation, as defined in
Section 11.1(b)(2) of the Plan but including amounts contributed pursuant to a
salary reduction agreement which are excludable from the employee’s gross income
under Sections 125, 402(e)(3), 402(g), 402(h)(l)(B), 403(b), or 457(b) of the
Code, and shall also include elective amounts that are not includible in the
gross income of the Employee by reason of Section 132(f) of the Code,
(b) immediate participation, and (c) full and immediate vesting.

 

1.16 “LOCAL 341 GRANITE STATE EMPLOYEE” is an Employee of Granite State Gas
Transmission, Inc. who is covered under a collective bargaining agreement
between Granite State Gas Transmission, Inc. and Utility Workers Union of
America, Local No. 341.

 

1.17 “LOCAL 8341 NORTHERN-PORTLAND EMPLOYEE” is an Employee of Northern
Utilities, Inc. who is covered under a collective bargaining agreement between
Northern Utilities, Inc., and Utility Workers Union of America, Local Union
No. 341.

 

1.18 “LOCAL 12012-6 NORTHERN-PORTSMOUTH EMPLOYEE” is an Employee of Northern
Utilities, Inc. who is covered under a collective bargaining agreement between
Northern Utilities, Inc. and United Steelworkers of America, AFL-CIO-CLC, Local
No. 12012-6.

 

1.19 “NONHIGHLY-COMPENSATED EMPLOYEE” shall mean an Employee of the Employer who
is not a Highly-Compensated Employee.

 

1.20 “NORMAL RETIREMENT DATE” shall mean the Participant’s sixty-fifth
(65) birthday. The date on which the Participant attains age sixty-five
(65) shall be the Participant’s Normal Retirement Age.

 

1.21 “PARTICIPANT” shall mean any Employee who has satisfied the eligibility
requirements of Article Three and who is participating in the Plan.

 

1.22 “PLAN” shall mean the Unitil Corporation Tax Deferred Savings and
Investment Plan, as set forth herein and as may be amended from time to time.

 

6



--------------------------------------------------------------------------------

1.23 “PLAN YEAR” shall mean the twelve (12)-consecutive month period beginning
January 1 and ending December 31.

 

1.24 “TRUST” shall mean the Trust Agreement entered into between the Employer
and the Trustee forming part of this Plan, together with any amendments thereto.
“Trust Fund” shall mean any and all property held by the Trustee pursuant to the
Trust Agreement, together with income therefrom.

 

1.25 “TRUSTEE” shall mean the Trustee or Trustees appointed by the Employer, and
any successors thereto.

 

1.26 “VALUATION DATE” shall mean each day on which the New York Stock Exchange
is open for business.

 

1.27 “YEAR OF SERVICE” or “SERVICE” and the special rules with respect to
crediting Service are in Article Two of the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

Service is the period of employment credited under the Plan. Definitions and
special rules related to Service are as follows:

 

2.1 YEAR OF SERVICE. For purposes of determining an Employee’s eligibility to
participate in the Plan, an Employee shall be credited with a Year of Service if
he completes at least one thousand (1,000) Hours of Service during the twelve
(12)-consecutive month period commencing on his Employment Date. If an Employee
fails to be credited with at least one thousand (1,000) Hours of Service during
that computation period, he shall be credited with a Year of Service if he is
credited with at least one thousand (1,000) Hours of Service in any Plan Year
commencing on or after his Employment Date. For purposes of determining an
Employee’s nonforfeitable right to that portion of his Account attributable to
Employer contributions under the schedule set forth in Section 6.1, an Employee
shall be credited with a Year of Service for each Plan Year in which he is
credited with at least one thousand (1,000) Hours of Service. For eligibility
purposes, an Employee shall be credited with a Year of Service as of the last
day of each such twelve (12) month period. For vesting purposes, an Employee
shall be credited with a Year of Service upon completion of the one thousandth
(1,000th) hour in each such twelve (12)-month period.

For an employee of Northern Utilities, Inc. who becomes an Employee on the date
of the acquisition of Northern Utilities, Inc. by Unitil Corporation, service
with Northern Utilities, Inc. and NiSource, Inc. and any other affiliates or
predecessor companies shall be included in determining his Years of Service or
consecutive days of employment for both eligibility to participate in the Plan
and for determining the nonforfeitable portion of his Account.

For an employee of Granite State Gas Transmission, Inc. who becomes an Employee
on the date of the acquisition of Granite State Gas Transmission, Inc. by Unitil
Corporation, service with Granite State Gas Transmission, Inc. and NiSource,
Inc. and any other affiliates or predecessor companies shall be included in
determining his Years of Service for both eligibility to participate in the Plan
and for determining the nonforfeitable portion of his Account.

 

2.2 BREAK IN SERVICE. A Break in Service shall be a twelve (12)-month
computation period (as used for measuring Years of Service for vesting purposes)
in which an Employee or Participant is not credited with at least five hundred
and one (501) Hours of Service.

 

2.3 LEAVE OF ABSENCE. A Participant on an unpaid leave of absence pursuant to
the Employer’s normal personnel policies shall be credited with Hours of Service
at his regularly-scheduled weekly rate while on such leave, provided the
Employer acknowledges in writing that the leave is with its approval. These
Hours of Service shall be credited only for purposes of determining if a Break
in Service has occurred and, unless specified otherwise by the Employer in
writing, shall not be credited for eligibility to participate in the Plan,
vesting, or qualification to receive an allocation of Employer contributions and
forfeitures. Hours of Service during a paid leave of absence shall be credited
as provided in Section 1.14.

 

8



--------------------------------------------------------------------------------

For any individual who is absent from work for any period by reason of the
individual’s pregnancy, birth of the individual’s child, placement of a child
with the individual in connection with the individual’s adoption of the child,
or by reason of the individual’s caring for the child for a period beginning
immediately following such birth or adoption, the Plan shall treat as Hours of
Service, solely for determining if a Break in Service has occurred, the
following Hours of Service:

 

  (a) the Hours of Service which otherwise normally would have been credited to
such individual but for such absence; or

 

  (b) in any case where the Administrator is unable to determine the Hours of
Service, on the basis of an assumed eight (8) hours per day.

In no event shall more than five hundred and one (501) of such hours be credited
by reason of such period of absence. The Hours of Service shall be credited in
the computation period (used for measuring Years of Service for vesting
purposes) which starts after the leave of absence begins. However, the Hours of
Service shall instead be credited in the computation period in which the absence
begins if it is necessary to credit the Hours of Service in that computation
period to avoid the occurrence of a Break in Service.

 

2.4 RULE OF PARITY ON RETURN TO EMPLOYMENT. An Employee who returns to
employment after a Break in Service shall retain credit for his pre-Break Years
of Service, subject to the following rules:

 

  (a) If a Participant incurs five (5) or more consecutive Breaks in Service,
any Years of Service performed thereafter shall not be used to increase the
nonforfeitable interest in his Account accrued prior to such five (5) or more
consecutive Breaks in Service.

 

  (b) If when a Participant incurred a Break in Service, he was not vested in
any portion of his Account derived from Employer contributions, his pre-Break
Years of Service shall be disregarded if his consecutive Breaks in Service equal
or exceed five (5). Effective for Plan Years beginning on and after January 1,
2006, the words “derived from Employer contributions” shall be removed from the
preceding sentence.

Subject to the preceding paragraphs of this Section, an Employee’s pre-Break
Years of Service and post-Break Years of Service shall count in determining the
vested percentage of the Employee’s Account derived from all Employer
contributions (i.e., Employer contributions attributable to employment before
and after the Employee’s Break in Service).

 

2.5 SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR WITH RELATED COMPANIES

 

  (a)

Service while a Member of an Ineligible Classification of Employees. An Employee
who is a member of an ineligible classification of Employees shall not be
eligible to participate in the Plan while a member of such ineligible
classification. However, if any

 

9



--------------------------------------------------------------------------------

  such Employee is transferred to an eligible classification, such Employee
shall be credited with any prior Years of Service completed while a member of
such an ineligible classification. For this purpose, an Employee shall be
considered a member of an ineligible classification of Employees for any period
during which he is employed in a job classification which is excluded from
participating in the Plan under Section 3.1 below.

 

  (b) Service with Related Group Members. Subject to Section 2.1, for each Plan
Year in which the Employer is a member of a “related group”, as hereinafter
defined, all Service of an Employee or Leased Employee (hereinafter collectively
referred to as “Employee” solely for purposes of this Section 2.5(b)) with any
one or more members of such related group shall be treated as employment by the
Employer for purposes of determining the Employee’s Years of Service. The
transfer of employment by any such Employee to another member of the related
group shall not be deemed to constitute a retirement or other termination of
employment by the Employee for purposes of this Section, but the Employee shall
be deemed to have continued in employment with the Employer for purposes of
determining the Employee’s Years of Service. For purposes of this subsection
(b), “related group” shall mean the Employer and all corporations, trades or
businesses (whether or not incorporated) which constitute a controlled group of
corporations with the Employer, a group of trades or businesses under common
control with the Employer, or an affiliated service group which includes the
Employer, within the meaning of Section 414(b), Section 414(c), or
Section 414(m), respectively, of the Code or any other entity required to be
aggregated under Code Section 414(o).

 

  (c) Construction. This Section is included in the Plan to comply with the Code
provisions regarding the crediting of Service, and not to extend any additional
rights to Employees in ineligible classifications other than as required by the
Code and regulations thereunder.

 

10



--------------------------------------------------------------------------------

ARTICLE THREE—PLAN PARTICIPATION

 

3.1 PARTICIPATION. All Employees participating in the Plan prior to the Plan’s
restatement shall continue to participate, subject to the terms hereof.

Each other Employee shall become a Participant under the Plan effective as of
the first day of the calendar month, or as soon as administratively possible
thereafter, following the later of the Employee’s completion of one (1) Year of
Service and attainment of age eighteen (18).

Notwithstanding the provisions of this Section 3.1 to the contrary, (a) a Local
341 Granite State Employee and a Local B341 Northern-Portland Employee shall
become a Participant under the Plan effective as of the first day of the month,
or as soon as administratively possible thereafter, following such Employee’s
completion of one (1) Year of Service, and (b) a Local 12012-6
Northern-Portsmouth Employee shall become a Participant under the Plan effective
as of the first day of the month, or as soon as administratively possible
thereafter, following such Employee’s completion of sixty (60) consecutive days
of employment as an Employee.

Notwithstanding the provisions of this Section 3.1 to the contrary, an employee
of Northern Utilities, Inc., who both becomes an Employee on the date of
acquisition of Northern Utilities, Inc. by Unitil Corporation and has met the
age and service requirements described above, shall become a Participant under
the Plan as soon as administratively feasible on or after the acquisition date.

Notwithstanding the provisions of this Section 3.1 to the contrary, an employee
of Granite State Gas Transmission, Inc., who both becomes an Employee on the
date of acquisition of Granite State Gas Transmission, Inc. by Unitil
Corporation and has met the age and service requirements described above, shall
become a Participant under the Plan as soon as administratively feasible on or
after the acquisition date.

In no event, however, shall any Employee (or other individual) participate under
the Plan while he is: (i) included in a unit of Employees covered by a
collective bargaining agreement between the Employer and the Employee
representatives under which retirement benefits were the subject of good faith
bargaining, unless the terms of such bargaining agreement expressly provides for
the inclusion in the Plan; (ii) employed as an independent contractor on the
payroll records of the Employer (regardless of any subsequent reclassification
by the Employer, any governmental agency or court); (iii) employed as a Leased
Employee; or (iv) employed as a nonresident alien who receives no earned income
(within the meaning of Section 911 ( d)(2) of the Code) from the Employer which
constitutes income from sources within the United States (within the meaning of
Section 86l(a)(3) of the Code).

 

3.2 RE-EMPLOYMENT OF FORMER PARTICIPANT. A vested Participant (or a nonvested
Participant whose prior Service cannot be disregarded) whose participation
ceased because of termination of employment with the Employer shall resume
participating upon his reemployment as an eligible Employee; provided, however,
that such an individual shall be entitled to commence elective deferrals (within
the meaning of Section 4.1) as soon as administratively possible following his
return to participation in the Plan.

 

11



--------------------------------------------------------------------------------

3.3 TERMINATION OF ELIGIBILITY. In the event a Participant is no longer a member
of an eligible class of Employees and he becomes ineligible to participate, such
Employee shall resume participating upon his return to an eligible class of
Employees; provided, however, that such an individual shall be entitled to
commence elective deferrals (within the meaning of Section 4.1) as soon as
administratively possible following his return to participation in the Plan.

In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee shall participate upon
becoming a member of an eligible class of Employees, if such Employee has
otherwise satisfied the eligibility requirements of Section 3.1 and would have
otherwise previously become a Participant; provided, however, that such an
individual shall be entitled to commence elective deferrals (within the meaning
of Section 4.1) as soon as administratively possible following his becoming a
Participant.

 

3.4 COMPLIANCE WITH USERRA. Notwithstanding any provision of this Plan to the
contrary, Participants shall receive service credit and be eligible to make
deferrals and receive Employer contributions with respect to periods of
qualified military service (within the meaning of Section 414(u)(5) of the Code)
in accordance with Section 414(u) of the Code.

 

12



--------------------------------------------------------------------------------

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, ROLLOVERS

AND TRANSFERS FROM OTHER PLANS

 

4.1 ELECTIVE DEFERRALS

 

  (a) Elections. A Participant may elect to defer a portion of his Compensation
for a Plan Year on a pre-tax basis. The amount of a Participant’s Compensation
contributed in accordance with the Participant’s election shall be withheld by
the Employer from the Participant’s Compensation on a ratable basis throughout
the Plan Year. The amount deferred on behalf of each Participant shall be
contributed by the Employer to the Plan and allocated to the portion of the
Participant’s Account consisting of pre-tax contributions.

Each Participant may elect to contribute in the aggregate from one percent (1%)
to eighty-five percent (85%) of such Participant’s Compensation as a pre-tax
contribution.

Notwithstanding the provisions of this Section 4.1 to the contrary, a
Participant who is a Local 341 Granite State Employee, a Local B341
Northern-Portland Employee or a Local 12012-6 Northern-Portsmouth Employee may
elect to contribute from one percent (1%) to seventy-five percent (75%) of his
Compensation.

 

  (b) Changes in Election. A Participant may prospectively elect to change or
revoke the amount (or percentage) of his elective deferrals during the Plan Year
by filing a written election with the Employer, or via such other method as
permitted by applicable law.

 

  (c) Limitations on Deferrals. Except to the extent permitted under
Section 4.1(e), no Participant shall be permitted to make elective deferrals
during any taxable year in excess of the dollar limitation contained in
Section 402(g) of the Code in effect for such taxable year.

 

  (d) Administrative Rules. All elections made under this Section 4.1, including
the amount and frequency of deferrals, shall be subject to the rules of the
Administrator which shall be consistently applied and which may be changed from
time to time.

 

  (e) Catch-up Contributions. All Participants who are eligible to make elective
deferrals under Section 4.1(a) and who have attained age fifty (50) before the
close of the taxable year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Section 414(v) of the Code.

Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Section 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
requirements of the Plan implementing the requirements of Section 40l(k)(3),
401(k)(11), 401(k)(l2), 402A, 410(b), or 416 of the Code, as applicable, by
reason of the making of such catch-up contributions. Any intended catch-up
contribution shall not be subject to an Employer match.

 

13



--------------------------------------------------------------------------------

4.2 EMPLOYER CONTRIBUTIONS

Employer Matching Contributions. For each payroll period, the Employer may
contribute to the Plan, on behalf of each Participant, a discretionary matching
contribution equal to a percentage (as determined by the Employer’s board of
directors) of the elective deferrals (within the meaning of Section 4.1) and/or
after-tax contributions (under Section 4.5) made by each such Participant;
provided, however, that the amount of such Employer matching contribution for
any Participant in a Plan Year shall not exceed three percent (3%) of the
Participant’s Compensation for the period during which elective deferrals and/or
after-tax contributions are made by the Participant.

Notwithstanding the provisions of this Section 4.2 to the contrary and solely
with respect to a Participant who is a Local 341 Granite State Employee, a Local
B341 Northern-Portland Employee or a Local 12012-6 Northern-Portsmouth Employee,
for each payroll period the Employer shall contribute to the Plan, on behalf of
each such Participant who has completed a Year of Service, a matching
contribution in an amount equal to 50% of the pre-tax elective deferrals made by
such Participant during the payroll period which do not exceed 5% of
Compensation of such Participant. Employer matching contributions shall commence
with the payroll after the first day of the month following such Participant’s
completion of one Year of Service.

The Employer’s board of directors may also determine to suspend or reduce its
contributions under this Section for any Plan Year or any portion thereof.
Allocations under this Section shall be subject to the special rules of
Section 13.3 in any Plan Year in which the Plan is a Top-Heavy Plan (as defined
in Section 13.2(b)).

 

4.3 ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER PLANS. With the approval of the
Administrator, there may be paid to the Trustee amounts which have been held
under the following types of plans:

 

  (l) a qualified plan described in Section 40l(a) or 403(a) of the Code,
excluding after-tax employee contributions and excluding designated Roth
contributions under Section 402A of the Code;

 

  (2) an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions, and excluding designated Roth contributions
under Section 402A of the Code;

 

  (3) an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, excluding after-tax employee
contributions; and

 

  (4) an individual retirement account which was used solely as a conduit from a
qualified plan described in Section 401 (a) of the Code, excluding after-tax
employee contributions.

 

14



--------------------------------------------------------------------------------

Any amounts so transferred on behalf of any Employee shall be nonforfeitable and
shall be maintained under a separate Plan account, to be paid in addition to
amounts otherwise payable under this Plan. The amount of any such account shall
be equal to the fair market value of such account as adjusted for income,
expenses, gains, losses, and withdrawals attributable thereto.

Notwithstanding anything contained herein to the contrary, in no event shall the
Administrator accept on behalf of any Employee a transfer of funds from a
qualified plan which would subject the Plan to the provisions of
Section 401(a)(11) of the Code.

An Employee who would otherwise be eligible to participate in the Plan but for
the failure to satisfy the age and/or service requirement for participation as
set forth under Section 3.1, shall be eligible to complete a rollover to the
Plan. Such an Employee shall also be eligible to obtain a loan or withdrawal in
accordance with the provisions of Article Eight prior to satisfying such age
and/or service requirement.

 

4.4 TIMING OF CONTRIBUTIONS. Employer contributions shall be made to the Plan no
later than the time prescribed by law for filing the Employer’s federal income
tax return (including extensions) for its taxable year ending with or within the
Plan Year. Elective deferrals under Section 4.1 shall be paid to the Plan as
soon as administratively possible, but no later than the fifteenth (15th )
business day of the month following the month in which such deferrals would have
been payable to the Participant in cash, or such later date as permitted or
prescribed by the Department of Labor.

 

4.5 EMPLOYEE AFTER-TAX CONTRIBUTIONS. A Participant shall be permitted to make
after-tax contributions to the Plan in accordance with procedures established by
the Administrator which shall be consistently applied and which may be changed
from time to time. A Participant may prospectively elect to change or revoke the
amount (or percentage) of his after-tax contributions during the Plan Year in
accordance with procedures established by the Administrator.

Employee after-tax contributions shall be subject to the limitations under
Section 10.3 and Section 11.1 and for any Participant shall not, when combined
with his deferrals under Section 4.1, exceed the limitations of Section 4.1.

Any after-tax contributions made by a Participant shall be contributed by the
Employer to the Plan and allocated to the portion of the Participant’s Account
consisting of after-tax contributions. A Participant shall have a nonforfeitable
interest at all times in that portion of his Account attributable to any
after-tax contributions made to the Plan pursuant to this Section 4.5. Any such
after-tax contributions shall be distributed at the same time as other vested
benefits would be distributed under the Plan.

 

15



--------------------------------------------------------------------------------

ARTICLE FIVE—ACCOUNTING RULES

 

5.1 INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES

 

  (a) Investment Funds. The investment of Participants’ Accounts shall be made
in a manner consistent with the provisions of the Trust. The Administrator, in
its discretion, may allow the Trust to provide for separate funds for the
directed investment of each Participant’s Account. If investments are permitted
in Employer stock, a separate Employer stock fund shall be created and a portion
of such stock fund shall be invested in cash and cash equivalents for liquidity
purposes.

 

  (b) Participant Direction of Investments. In the event Participants’ Accounts
are subject to their investment direction, each Participant (including, for this
purpose, any former Employee, Beneficiary, or “alternate payee” (within the
meaning of Section 14.4 below) with an Account balance) may direct how his
Account or such portion thereof which is subject to his investment direction is
to be invested among the available investment funds in the percentage multiples
established by the Administrator. In the event a Participant fails to make an
investment election, with respect to all or any portion of his Account subject
to his investment direction, the Trustee shall invest all or such portion of his
Account in the investment fund to be designated by the Administrator. A
Participant may change his investment election, with respect to future
contributions and, if applicable, forfeitures, and/or amounts previously
accumulated in the Participant’s Account in accordance with procedures
established by the Administrator. Any such change in a Participant’s investment
election shall be effective at such time as may be prescribed by the
Administrator. However, where it deems appropriate, and subject to the
requirements of applicable law, the Administrator may decline to implement, or
otherwise limit the frequency by which a Participant may direct the investment
of his Account. If the Plan’s recordkeeper or investments are changed, the
Administrator may apply such administrative rules and procedures as are
necessary to provide for the transfer of records and/or assets, including
without limitation, the suspension of Participant’s investment directions,
withdrawals and distributions for such period of time as is necessary, and the
transfer of Participants’ Accounts to designated funds or an interest bearing
account until such change has been completed.

Notwithstanding the foregoing, if, pursuant to Section 4.02 of the Trust, an
investment manager (within the meaning of Section 3(38) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) is appointed by a
named fiduciary pursuant to Section 402(c)(3) of ERISA, a Participant may elect
to have such investment manager direct the investment of his Account in
accordance with the provisions of the preceding paragraph.

 

  (c) Allocation of Investment Experience. As of each Valuation Date, the
investment fund(s) of the Trust shall be valued at fair market value, and the
income, loss, appreciation and depreciation (realized and unrealized), and any
paid expenses of the Trust attributable to such fund shall be apportioned among
Participants’ Accounts within the fund based upon the value of each Account
within the fund as of the preceding Valuation Date.

 

16



--------------------------------------------------------------------------------

  (d) Allocation of Contributions. Employer contributions shall be allocated to
the Account of each eligible Participant as of the last day of the period for
which the contributions are made, or as soon as administratively possible
thereafter. Forfeitures which arise in a Plan Year shall be allocated as of the
last day of such Plan Year, or as soon as administratively possible thereafter.

 

  (e) Manner and Time of Debiting Distributions. For any Participant who is
entitled to receive a distribution from his Account, such distribution shall be
made in accordance with the provisions of Section 7.1 and Section 7.2. The
amount distributed shall be based upon the fair market value of the
Participant’s vested Account as of the Valuation Date preceding the
distribution.

 

17



--------------------------------------------------------------------------------

ARTICLE SIX—VESTING AND RETIREMENT BENEFITS

 

6.1 VESTING. A Participant shall at all times have a nonforfeitable (vested)
right to his Account derived from elective deferrals (within the meaning of
Section 4.1), after-tax contributions (under Section 4.5), Employer Fail-Safe
Contributions, “Qualified Matching Contributions” (within the meaning of
Section 10.2 below), and rollovers or transfers from other plans, as adjusted
for investment experience. Except as otherwise provided with respect to Normal
Retirement, Disability, or death, a Participant shall have a nonforfeitable
(vested) right to a percentage of the value of his Account derived from Employer
matching contributions under Section 4.2 as follows:

 

Years of Service

   Vested Percentage  

Less than 1 year

     0 % 

1 year but less than 2

     33 % 

2 years but less than 3

     67 % 

3 years and thereafter

     100 % 

Notwithstanding the provisions of this Section 6.1 to the contrary, a
Participant who is either a Local 341 Granite State Employee, a Local B 341
Northern-Portland Employee or a Local 12012-6 Northern-Portsmouth Employee shall
at all times have a nonforfeitable (vested) right to his account derived from
elective deferrals, after-tax contributions, Employer matching contributions
under Section 4.2, Employer Fail-Safe Contributions under Section 10.2, other
Employer contributions pursuant to Section 10.2 and/or 10.3, and rollovers or
transfers from other plans, as adjusted for investment experience.

 

6.2 FORFEITURE OF NONVESTED BALANCE. The nonvested portion of a Participant’s
Account, as determined in accordance with Section 6.1, shall be forfeited as of
the earlier of (i) as soon as administratively practical following the date on
which the Participant receives distribution of his vested Account or (ii) as
soon as administratively practical after the last day of the Plan Year in which
the Participant incurs five (5) consecutive Breaks in Service. However, no
forfeiture shall occur solely as a result of a Participant’s withdrawal of
Employee after-tax contributions. The amount forfeited shall be used to pay Plan
administrative expenses, used to reduce Employer contributions under Section 4.2
or used to restore previously forfeited amounts under this Section 6.2.

If the Participant returns to the employment of the Employer prior to incurring
five (5) consecutive Breaks in Service, and prior to receiving distribution of
his vested Account, the nonvested portion shall remain in the Participant’s
Account. However, if the nonvested portion of the Participant’s Account was
allocated as a forfeiture as the result of the Participant receiving
distribution of his vested Account balance (including a “deemed” distribution
under Section 7.2), the nonvested portion shall be restored if:

 

  (a) the Participant resumes employment prior to incurring five (5) consecutive
Breaks in Service; and

 

18



--------------------------------------------------------------------------------

  (b) the Participant repays to the Plan, as of the earlier of (i) the date
which is five (5) years after his reemployment date or (ii) the date which is
the last day of the period in which the Participant incurs five (5) consecutive
Breaks in Service, an amount equal to the total distribution derived from
Employer contributions under Section 4.2 and, if applicable, Section 13.3.

Upon repayment, the Employer-derived benefit required to be restored by this
Section shall not be less than in the account balance of the Employee, both the
amount distributed and the amount forfeited, unadjusted by any subsequent gains
or losses. The amount required to be restored shall be made by a special
Employer contribution or from the next succeeding Employer contribution and
forfeitures, as appropriate.

Any Years of Service for which a Participant received a cash-out shall be
recognized for purposes of vesting and eligibility under the Plan.

 

6.3 DISTRIBUTION OF LESS THAN ENTIRE VESTED ACCOUNT BALANCE. If a distribution
(including a withdrawal) of any portion of a Participant’s Account is made to
the Participant at a time when he has a vested percentage in such Account equal
to less than one-hundred percent (100%), a separate record shall be maintained
of said Account balance. The Participant’s vested interest at any time in this
separate account shall be an amount equal to the formula P(AB+D)-D, where P is
the vested percentage at the relevant time, AB is the Account balance at the
relevant time, and D is the amount of the distribution (or withdrawal) made to
the Participant.

 

6.4 NORMAL RETIREMENT. A Participant who is in the employment of the Employer at
his Normal Retirement Age shall have a nonforfeitable interest in one hundred
percent (1 00%) of his Account, if not otherwise one hundred percent
(100%) vested under the vesting schedule in Section 6.1. A Participant who
continues employment with the Employer after his Normal Retirement Age shall
continue to participate under the Plan.

 

6.5 DISABILITY. If a Participant incurs a Disability, the Participant shall have
a nonforfeitable interest in one hundred percent (100%) of his Account, if not
otherwise one hundred percent (1 00%) vested under the vesting schedule in
Section 6.1. Payment of such Participant’s Account balance shall be made at the
time and in the manner specified in Article Seven, following receipt by the
Administrator of the Participant’s written distribution request.

 

19



--------------------------------------------------------------------------------

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1 MANNER OF PAYMENT. The Participant’s vested Account shall be distributed to
the Participant (or to the Participant’s Beneficiary in the event of the
Participant’s death) by any of the following methods, as elected by the
Participant or, when applicable, the Participant’s Beneficiary:

 

  (a) in a single lump-sum payment; or

 

  (b) provided the Participant’s vested Account exceeds $1,000, in partial
lump-sum payments, subject to rules and procedures established by the
Administrator; or

 

  (c) provided the Participant’s vested Account exceeds $5,000, in periodic
installments (at least annual) subject to the following provisions of this
Article Seven; or

 

  (d) to the extent the Participant’s vested Account is invested in employer
securities (within the meaning of Section 407(d)(l) of the Employee Retirement
Income Security Act of 1974), in a single payment in the form of whole shares of
stock, with any fractional shares, and the cash and cash equivalent portions of
the underlying unitized stock account, being distributed in cash.

In addition, a Participant who elects installments under (c) above may
subsequently revise such election, even after installment payments have
commenced, and elect to (1) change the period in which installment payments are
paid, provided the period does not exceed the period permitted by the Plan, and
such change does not violate the minimum required distribution requirements of
IRS Treasury Regulation 1.401(a)(9), as set forth under Section 7.4, or
(2) receive the remainder of his vested Account in the form of a single lump-sum
cash payment.

 

7.2 TIME OF COMMENCEMENT OF BENEFIT PAYMENTS. Subject to the following
provisions of this Section, unless the Participant elects otherwise,
distribution of the Participant’s vested Account shall normally be made or
commence no later than the sixtieth ( 60) day after the later of the close of
the Plan Year in which: (a) the Participant attains age sixty-five (65) (or
Normal Retirement Date, if earlier), (b) occurs the tenth (10th) anniversary of
the year in which the Participant commenced participation in the Plan, or
(c) the Participant severs employment with the Employer. Distribution shall not
be made to a Participant without his consent (and spouse’s consent, if required)
if his vested Account exceeds $1,000 and such Account is immediately
distributable (within the meaning of Section 1.41l(a)-1l(c)(4) of the IRS
Regulations).

Notwithstanding the foregoing, upon the Administrator’s actual knowledge of a
pending divorce or divorce proceeding, or the issuance (or possible issuance) of
a domestic relations order regarding a Participant’s Account, such Account shall
be frozen to prevent the Participant from taking withdrawals, loans or
distributions against the portion of the Account, subject to, or potentially
subject to, the domestic relations order. This freeze shall be removed promptly
following the qualification of the domestic relations order in accordance with
the Plan’s procedures or at such earlier time as the Administrator may
reasonably determine.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant’s vested Account does not
exceed $1,000, the Participant’s entire vested Account shall be distributed to
the Participant (or, in the event of the Participant’s death, his Beneficiary)
in a lump-sum payment as soon as administratively practicable following the date
the Participant retires, dies or otherwise terminates from employment.

A Participant who is not vested in any portion of his Account shall be deemed to
have received distribution of such portion of his Account as of the end of the
Plan Year following the Plan Year in which he terminates from employment.

In no event shall distribution of the Participant’s vested Account be made or
commence later than the April 1st following the end of the calendar year in
which the Participant attains age seventy and one-half (701/2), or, except for a
Participant who is a five percent (5%) owner of the Employer (within the meaning
of Section 40l(a)(9)(C) of the Code), if later, the April 1st following the
calendar year in which the Participant retires from employment with the Employer
(the “required beginning date”).

 

7.3 FURNISHING INFORMATION. Prior to the payment of any benefit under the Plan,
each Participant or Beneficiary may be required to complete such administrative
forms and furnish such proof as may be deemed necessary or appropriate by the
Employer, Administrator, and/or Trustee.

 

7.4 MINIMUM DISTRIBUTION REQUIREMENTS.

 

  (a) General Rules.

 

  (1) Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions. Unless otherwise specified, the
provisions of this Article will apply to calendar years beginning after
December 31,2002.

 

  (2) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan; provided, however, that this Article shall
not require the Plan to provide any form of benefit, or any option, not
otherwise provided under Section 7.1.

 

  (3) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Section 401( a)( 9) of the Code and the minimum
distribution incidental benefit requirement of Section 40l(a)(9)(G) of the Code.

 

21



--------------------------------------------------------------------------------

  (b) Time and Manner of Distribution

 

  (1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

  (2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (A) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1⁄2 , if later.

 

  (B) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, and if distribution is to be made over the life or over
a period certain not exceeding the life expectancy of the designated Beneficiary
(if permitted under Section 7.1 of the Plan), distribution to the designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 

  (C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, or if the provisions of
subsection (A) and (B) do not otherwise apply, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (D) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.4(b), other than
Section 7.4(b)(2)(A), will apply as if the surviving spouse were the
Participant.

For purposes of Sections 7.4(b) and 7.4(d), unless Section 7.4(b)(2)(D) applies,
distributions are considered to begin on the Participant’s required beginning
date. If Section 7.4(b )(2)(D) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving spouse under
Section 7.4(b)(2)(A). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 7.4(b)(2)(A)), the date distributions are considered to begin is
the date distributions actually commence.

 

22



--------------------------------------------------------------------------------

  (3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions will be made in accordance with Sections 7.4(c) and (d). If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
regulations.

 

  (c) Required Minimum Distributions During Participant’s Lifetime.

 

  (1) Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

  (A) the quotient obtained by dividing the Participant’s vested Account balance
by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9, Q&A-2, of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

  (B) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s vested Account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.40l(a)(9)-9, Q&A-3, of the Treasury
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year.

 

  (2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
tins Section 7.4(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

  (d) Required Minimum Distributions After Participant’s Death.

 

  (1) Death On or After Date Distributions Begin.

 

  (A) Participant Survived by Designated Beneficiary. Subject to the provisions
of this Article, if the Participant dies on or after the date distributions
begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
Beneficiary, determined as follows:

 

23



--------------------------------------------------------------------------------

  (i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (ii) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

  (iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested Account balance by the Participant’s remaining life expectancy calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

  (2) Death Before Date Distributions Begin.

 

  (A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s vested Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in
Section 7.4(d)(1).

 

  (B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

24



--------------------------------------------------------------------------------

  (C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 7.4(b)(2)(A), this Section 7.4(d)
will apply as if the surviving spouse were the Participant.

 

  (e) Definitions.

 

  (1) Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 7.6 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-4, of the Treasury
regulations.

 

  (2) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.4(b)(2). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

  (3) Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9, Q&A-1, of the Treasury regulations.

 

  (4) Participant’s Vested Account Balance. The vested Account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the vested Account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The vested Account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.

 

  (5) Required Beginning Date. The date specified in Section 7.2 of the Plan.

 

25



--------------------------------------------------------------------------------

7.5 AMOUNT OF DEATH BENEFIT

 

  (a) Death Before Termination of Employment. In the event of the death of a
Participant while in the employ of the Employer, vesting in the Participant’s
Account shall be one hundred percent (100%), if not otherwise one hundred
percent (100%) vested under Section 6.1, with the credit balance of the
Participant’s Account being payable to his Beneficiary.

 

  (b) Death After Termination of Employment. In the event of the death of a
former Participant after termination of employment, but prior to the complete
distribution of his vested Account balance under the Plan, the undistributed
vested balance of the Participant’s Account shall be paid to the Participant’s
Beneficiary.

 

7.6 DESIGNATION OF BENEFICIARY. Each Participant shall designate a Beneficiary
in a manner acceptable to the Administrator to receive payment of any death
benefit payable hereunder if such Beneficiary should survive the Participant.
However, no Participant who is married shall be permitted to designate a
Beneficiary other than his spouse unless the Participant’s spouse has signed a
written consent witnessed by a notary public, which provides for the designation
of an alternate Beneficiary.

Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern. A designation of a
Beneficiary made by a Participant shall cease to be effective upon his marriage
or remarriage. In addition, a spousal Beneficiary designation shall cease to be
effective upon written notification to the Administrator of the divorce of the
Participant and such spouse. In the absence of an effective designation of
Beneficiary, or if no designated Beneficiary is surviving as of the date of the
Participant’s death, any death benefit shall be paid to the surviving spouse of
the Participant, or, if no surviving spouse, to the Participant’s surviving
issue, by right of representation, or, if none, to the Participant’s surviving
parents, or, if none, to the Participant’s estate. Notification to Participants
of the death benefits under the Plan and the method of designating a Beneficiary
shall be given at the time and in the manner provided by regulations and rulings
under the Code.

In the event a Beneficiary survives the Participant, but dies before receipt of
all payments due that Beneficiary hereunder, any benefits remaining to be paid
to the Beneficiary shall be paid to the Beneficiary’s estate.

 

7.7 DISTRIBUTION OF DEATH BENEFITS. Subject to the provisions of Section 7.2,
the Beneficiary shall be allowed to designate the mode of receiving benefits in
accordance with Section 7.1, unless the Participant had designated a method in
writing and indicated that the method was not revocable by the Beneficiary.

 

  (a) Distribution Beginning Before Death - If the Participant dies after
distribution of his vested Account has commenced, any survivor’s benefit must be
paid at least as rapidly as under the method of payment in effect at the time of
the Participant’s death.

 

  (b) Distribution Beginning After Death - If the Participant dies before
distribution of his vested Account has commenced, distribution of the
Participant’s vested Account shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death, except as
provided below:

 

26



--------------------------------------------------------------------------------

  (i) if any portion of the Participant’s vested Account is payable to a
designated Beneficiary, and if distribution is to be made over the life or over
a period certain not greater than the life expectancy of the designated
Beneficiary (if permitted under Section 7.1 above) such payments shall commence
on or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;

 

  (ii) if the designated Beneficiary is the Participant’s surviving spouse, the
date distribution is required to begin shall not be earlier than the later of
(A) December 31 of the calendar year immediately following the calendar year in
which the Participant died and (B) December 31 of the calendar year in which the
Participant would have attained age seventy and one-half (70 1⁄2).

For purposes of this paragraph (b), if the surviving spouse dies after the
Participant, but before payments to such spouse begin, the provisions of this
paragraph, with the exception of paragraph (ii) herein, shall be applied as if
the surviving spouse were the Participant.

Notwithstanding the foregoing, if the Participant has no designated Beneficiary
(within the meaning of Section 401(a)(9) of the Code and the regulations
thereunder), distribution of the Participant’s vested Account must be completed
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

7.8 ELIGIBLE ROLLOVER DISTRIBUTIONS. Notwithstanding the foregoing provisions of
this Article Seven, the provisions of this Section 7.8 shall apply to
distributions made under the Plan after December 31, 2001.

 

  (a) A “distributee” (as hereinafter defined) may elect, at the time and in the
manner prescribed by the Administrator, to have any portion of an “eligible
rollover distribution” (as hereinafter defined) paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

  (b) Definitions:

 

  (i)

Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten (1 0) years or more; any distribution to the extent such
distribution is required under Section 40l(a)(9) of the Code; and any hardship
distribution described in Section 8.2. A portion of a distribution shall

 

27



--------------------------------------------------------------------------------

  not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions which are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code (or
described in Section 408A of the Code for “designated Roth contributions”
(within the meaning of Section 402A of the Code)), or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible and, if
applicable, as required under Section 402A of the Code.

 

  (ii) Eligible Retirement Plan. An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in
Section 401 (a) of the Code, an annuity contract described in Section 403(b) of
the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan,
that accepts the distributee’s eligible rollover distribution. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code.

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.

 

  (iii) Distributee. A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse, and the
Employee’s or former Employee’s spouse or former spouse who is an alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

 

  (iv) Direct Rollover. A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

  (c) If a distribution is one to which Sections 401(a)(11) and 417 of the Code
do not apply, such distribution may commence less than thirty (30) days after
the notice required under Section 1.41l(a)-11(c) of the Income Tax Regulations
is given, provided that:

 

28



--------------------------------------------------------------------------------

  (i) the Administrator clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

  (ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

29



--------------------------------------------------------------------------------

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

 

8.1 LOANS

 

  (a) Permissible Amount and Procedures. Upon the application of a Participant,
the Administrator may, in accordance with a uniform and nondiscriminatory
policy, direct the Trustee to grant a loan to the Participant, which loan shall
be secured by the Participant’s vested Account balance. The Participant’s
signature shall be required on a promissory note. The rate of interest on any
such loan shall be equal to the “Prime Rate” (as reported in The Wall Street
Journal on the date the loan is initiated) plus one percent (1%). Participant
loans shall be treated as segregated investments, and interest repayments shall
be credited only to the Participant’s Account.

 

  (b) Limitation on Amount of Loans. A Participant’s loan shall not exceed the
lesser of:

 

  (1) $50,000, which amount shall be reduced by the highest outstanding loan
balance during the preceding twelve (12)-month period; or

 

  (2) one-half (1/2) of the vested value of the Participant’s Account,
determined as of the Valuation Date preceding the date of the Participant’s
loan.

Any loan must be repaid within five (5) years (or such longer period permitted
by law), unless made for the purpose of acquiring the primary residence of the
Participant, in which case such loan may be repaid over a longer period of time
not to exceed fifteen ( 15) years. The repayment of any loan must be made in at
least quarterly installments of principal and interest; provided, however, that
this requirement shall not apply for a period, not longer than one year, or such
longer period as may apply under Section 414(u) of the Code, that a Participant
is on a leave of absence (“Leave”), either without pay from the Employer or at a
rate of pay (after income and employment tax withholding) that is less than the
amount of the installment payments required under the terms of the loan.
However, the loan must be repaid by the latest date permitted under Sections
72(p)(2)(B) and 414(u) of the Code and the installments due after the Leave ends
(or, unless Section 414(u) of the Code applies, if earlier, upon the expiration
of the first year of the Leave) must not be less than those required under the
terms of the original loan.

If a Participant defaults on any outstanding loan, the unpaid balance, and any
interest due thereon, shall become due and payable in accordance with the terms
of the underlying promissory note; provided, however, that such foreclosure on
the promissory note and attachment of security shall not occur until a
distributable event occurs in accordance with the provisions of Article Seven.

If a Participant terminates employment while any loan balance is outstanding,
the unpaid balance, and any interest due thereon, shall become due and payable
in accordance with the terms of the underlying promissory note. If such amount
is not paid to the Plan, it shall be charged against the amounts that are
otherwise payable to the Participant or the Participant’s Beneficiary under the
provisions of the Plan.

 

30



--------------------------------------------------------------------------------

In the case of a Participant who has loans outstanding from other plans of the
Employer (or a member of the Employer’s related group (within the meaning of
Section 2.5(b)), the Administrator shall be responsible for reporting to the
Trustee the existence of said loans in order to aggregate all such loans within
the limits of Section 72(p) of the Code.

 

8.2 HARDSHIP DISTRIBUTIONS. In the case of a financial hardship resulting from a
proven immediate and heavy financial need, a Participant may receive a
distribution not to exceed the lesser of (i) the vested value of the
Participant’s Account, without regard to earnings received on elective deferrals
(within the meaning of Section 4.1) after December 31, 1988, and without regard
to any Fail-Safe Contributions or Qualified Matching Contributions (within the
meaning of Section 10.2 below) or any other Employer contributions made pursuant
to Section 10.2 and/or 10.3, or (ii) the amount necessary to satisfy the
financial hardship. The amount of any such immediate and heavy financial need
may include any amounts necessary to pay Federal, state or local income taxes
reasonably anticipated to result from the distribution. Such distribution shall
be made in accordance with nondiscriminatory and objective standards and
procedures consistently applied by the Administrator.

Hardship distributions under this Section shall be deemed to be the result of an
immediate and heavy financial need if such distribution is to: (a) pay expenses
for (or to obtain) medical care that would be deductible under Section 213(d) of
the Code determined without regard to whether the expenses exceed seven and
one-half percent (7.5%) of adjusted gross income; (b) purchase the principal
residence of the Participant (excluding mortgage payments); (c) pay tuition and
related educational fees for the next twelve (12) months of post-secondary
education for the Participant, Participant’s spouse, or any of the Participant’s
dependents (as defined in Section 152 of the Code, and without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code); (d) prevent the eviction
of the Participant from his principal residence or foreclosure on the
Participant’s principal residence; (e) pay funeral or burial expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Section 152 of the Code, and without regard to Section 152(d)(1)(B) of the
Code); or (f) repair damage to the Participant’s principal residence that would
qualify for a casualty loss deduction under Section 165 of the Code (determined
without regard to whether the loss exceeds ten percent (10%) of adjusted gross
income). Distributions paid pursuant to this Section shall be deemed to be made
as of the Valuation Date immediately preceding the hardship distribution, and
the Participant’s Account shall be reduced accordingly.

A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need of a Participant if all of the following requirements are
satisfied:

 

  (1) The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant;

 

  (2) The Participant has obtained all distributions (including distributions of
ESOP dividends under Section 404(k) of the Code), other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer;

 

31



--------------------------------------------------------------------------------

  (3) The Participant is prohibited, under the terms of the Plan or an otherwise
legally enforceable agreement, from making elective deferrals (within the
meaning of Section 4.1) and any after-tax contributions under Section 4.5 to the
Plan and all other plans maintained by the Employer for six (6) months after
receipt of the hardship distribution. For this purpose the phrase “all other
plans maintained by the Employer” means all qualified and nonqualified plans of
deferred compensation maintained by the Employer. The phrase also includes a
stock option, stock purchase, or similar plan, or a cash or deferred arrangement
that is part of a cafeteria plan within the meaning of Section 125 of the Code.
However, it does not include the mandatory employee contribution portion of a
defined benefit plan. It also does not include a health or welfare benefit plan,
including one that is part of a cafeteria plan within the. meaning of
Section 125 of the Code.

 

8.3 WITHDRAWALS AFTER AGE 59 1⁄2. After attaining age fifty-nine and one-half
(59 1⁄2), a Participant may withdraw from the Plan a sum (a) not in excess of
the credit balance of his vested Account and (b) not less than such minimum
amount as the Administrator may establish from time to time to facilitate
administration of the Plan. Any such withdrawals shall be made in accordance
with nondiscriminatory and objective standards and procedures consistently
applied by the Administrator.

 

8.4 WITHDRAWALS OF AFTER-TAX CONTRIBUTIONS. A Participant may withdraw from the
Plan a sum (a) not in excess of the credit balance of the Participant’s Account
attributable to any after-tax contributions made to the Plan and (b) not less
than such minimum amount as the Administrator may establish from time to time to
facilitate administration of the Plan. Any such withdrawals shall be made in
accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.

For purposes of this Section 8.4, a terminated Participant with a vested Account
balance under the Plan may withdraw all or any portion of such vested Account
attributable to any after-tax contributions made to the Plan, subject to the
provisions of the foregoing paragraph.

 

8.5 WITHDRAWALS OF ROLLOVER CONTRIBUTIONS. A Participant may withdraw from the
Plan a sum (a) not in excess of the credit balance of the Participant’s Account
attributable to any rollover contributions made to the Plan and (b) not less
than such minimum amount as the Administrator may establish from time to time to
facilitate administration of the Plan. Any such withdrawals shall be made in
accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.

 

32



--------------------------------------------------------------------------------

ARTICLE NINE —ADMINISTRATION OF THE PLAN

 

9.1 PLAN ADMINISTRATION. The Employer shall be the Plan Administrator,
hereinbefore and hereinafter called the Administrator, and a “named fiduciary”
(for purposes of Section 402(a)(1) of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”)) of the Plan, unless the
Employer, by action of its board of directors, shall designate a person or
committee of persons to be the Administrator. The Employer, by action of its
board or directors, may also designate a person, a committee of persons, and/or
other entity as a named fiduciary or named fiduciaries. The administration of
the Plan, as provided herein, including a determination of the payment of
benefits to Participants and their Beneficiaries, shall be the responsibility of
the Administrator; provided, however, that the Administrator may delegate any of
its powers, authority, duties or responsibilities to any person or committee of
persons, such delegation to be in accordance with ERISA Section 405. The
Administrator shall have full discretion to interpret the terms of the Plan, to
determine factual questions that arise in the course of administering the Plan,
to adopt rules and regulations regarding the administration of the Plan, to
determine the conditions under which benefits become payable under the Plan, and
to make any other determinations that the Administrator believes are necessary
and advisable for the administration of the Plan. Any determination made by the
Administrator shall be final and binding on all parties, and shall be given the
maximum deference allowed by law.

In the event more than one party shall act as Administrator, all actions shall
be made by majority decisions. In the administration of the Plan, the
Administrator may (a) employ agents to carry out nonfiduciary responsibilities
(other than Trustee responsibilities), (b) consult with counsel, who may be
counsel to the Employer, and (c) provide for the allocation of fiduciary
responsibilities (other than Trustee responsibilities) among its members.
Actions dealing with fiduciary responsibilities shall be taken in writing and
the performance of agents, counsel and fiduciaries to whom fiduciary
responsibilities have been delegated shall be reviewed periodically.

The expenses of administering the Plan and the compensation of all employees,
agents, or counsel of the Administrator, including accounting fees,
recordkeeper’s fees, and the fees of any benefit consulting firm, shall be paid
by the Plan, or shall be paid by the Employer if, and to the extent, the
Employer so elects. To the extent required by applicable law, compensation may
not be paid by the Plan to full-time Employees of the Employer.

In the event the Employer pays the expenses of administering the Plan, the
Employer may seek reimbursement from the Plan for the payment of such expenses.
Reimbursement shall be permitted only for Plan expenses paid by the Employer
within the last twelve (12)-month period.

The Administrator shall obtain from the Trustee, not less often than annually, a
report with respect to the value of the assets held in the Trust Fund, in such
form as may be required by the Administrator.

The Administrator shall administer the Plan and adopt such rules and regulations
as, in the opinion of the Administrator, are necessary or advisable to implement
and administer the Plan and to transact its business. As a named fiduciary, the
Administrator is required to discharge its duties with respect to the Plan
solely in the interest of the Participants and Beneficiaries and with the care,
skill, prudence, and diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims.

 

33



--------------------------------------------------------------------------------

9.2 CLAIMS PROCEDURE

The provisions of paragraph (a) below shall apply to all benefit claims under
the Plan, except as provided in paragraph (b) below.

 

  (a) Pursuant to procedures established by the Administrator, claims for
benefits under the Plan made by a Participant or Beneficiary (the “claimant”)
must be submitted in writing to the Administrator. Approved claims shall be
processed and instructions issued to the Trustee or custodian authorizing
payment as claimed.

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days, if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period).

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

  (i) the specific reason or reasons for the denial of the claim;

 

  (ii) the specific references to the pertinent Plan provisions on which the
denial is based;

 

  (iii) a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

 

  (iv) a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim; and

 

  (v) a statement about the claimant’s right to bring civil action under
Section 502(a) under ERISA if the claim is denied on review.

Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing. Any appeal of the denial must be given to the
Administrator within the period of time prescribed under (a)(iv) above. If the
claimant (or his duly authorized representative) fails to appeal the denial to
the Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive.

 

34



--------------------------------------------------------------------------------

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review. If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, the claimant’s right to receive free of charge upon written request,
reasonable access to and copies of, all Plan documents, records, and other
information relevant to the claim, and a statement about the claimant’s right to
bring a civil action under Section 502(a) of ERISA. The decision of the
Administrator shall be final, binding and conclusive.

 

  (b) The provisions of this subsection (b) shall apply to a claim involving a
determination by the Administrator of a Participant’s Disability.

Such a claim for Disability benefits must be submitted in writing to the Vice
President, Administration. Approved claims shall be processed and instructions
issued to the Trustee or custodian authorizing payment as claimed.

If such a claim is denied in whole or in part, the Vice President,
Administration shall notify the claimant within forty-five (45) days after
receipt of the claim (or within seventy-five (75) days, if special circumstances
require an extension of time for processing the claim, and provided written
notice indicating the special circumstances and the date by which a final
decision is expected to be rendered is given to the claimant within the initial
forty-five (45) day period).

If, prior to the end of the seventy five (75) day extended period, the Vice
President, Administration determines that a decision cannot be rendered within
the initial extension period due to special circumstances, the period for making
a determination may be extended for up to an additional thirty (30) days,
provided written notice indicating the special circumstances and the date by
which a final decision is expected to be rendered is given to the claimant
within the originally extended seventy-five (75) day period.

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

  (i) the specific reason or reasons for the denial of the claim;

 

  (ii) the specific references to the pertinent Plan provisions on which the
denial is based;

 

35



--------------------------------------------------------------------------------

  (iii) a description of any additional materials or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

 

  (iv) a statement that any appeal of the denial must be made by giving to the
Administrator, within one hundred eighty (180) days after receipt of the denial
of the claim, written notice of such appeal, such notice to include a full
description of the pertinent issues and basis of the claim;

 

  (v) a statement about the claimant’s right to bring a civil action under
Section 502(a) of ERISA if the claim is denied on review; and

 

  (vi) to the extent that an internal rule, guideline, protocol, or other
similar criterion was relied upon in the denial, the notification shall set
forth the specific rule, guideline, protocol, or criterion or indicate that such
was relied upon and that a copy will be provided free of charge to the claimant
upon request.

Upon denial of a claim in whole or in part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the 40l(k)
Committee for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing. Any appeal of the denial must be given to the 401
(k) Committee within the period of time prescribed under (b)(iv) above. If the
claimant (or his duly authorized representative) fails to appeal the denial to
the 40l(k) Committee within the prescribed time, the Vice President,
Administration’s initial adverse determination shall be final, binding and
conclusive.

The 401(k) Committee shall consider the full record of the claimant’s appeal
without deference to the initial determination and, if the determination is
based in whole or in part on a medical judgment, shall consult with a health
care professional experienced in the field of medicine involved in the medical
judgment. The health care professional consulted on the appeal shall be an
individual who was not consulted in connection with the initial denied claim
(nor a subordinate of any individual consulted in connection with the initial
denied claim) and whose identity shall be disclosed to the claimant upon written
request of the claimant, regardless of whether the health care professional’s
advice was relied upon in making the subsequent claim determination.

The 401(k) Committee shall render a decision that shall be binding upon both
parties. The 40l(k) Committee shall advise the claimant of the results of their
review within forty-five (45) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than ninety (90) days after receipt of the request for review. If such
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. The
decision of the review shall be written in a manner calculated to be understood
by the claimant and shall set forth the following:

 

36



--------------------------------------------------------------------------------

  (A) the specific reason or reasons for the denial of the claim;

 

  (B) the specific references to the pertinent Plan provisions on which the
denial is based;

 

  (C) the claimant’s right to receive free of charge, upon written request,
reasonable access to and copies of, all Plan documents, records, and other
information relevant to the claim;

 

  (D) a statement about the claimant’s right to bring a civil action under
Section 502(a) of ERISA; and

 

  (E) to the extent that an internal rule, guideline, protocol, or other similar
criterion was relied upon in the denial, the notification shall set forth the
specific rule, guideline, protocol, or criterion or indicate that such was
relied upon and that a copy will be provided free of charge to the claimant upon
request.

The decision of the 401(k) Committee shall be final, binding and conclusive.

 

9.3 TRUST AGREEMENT. The Trust Agreement entered into by and between the
Employer and the Trustee, including any supplements or amendments thereto, or
any successor Trust Agreement, is incorporated by reference herein.

 

37



--------------------------------------------------------------------------------

ARTICLE TEN—SPECIAL COMPLIANCE PROVISIONS

 

10.1 DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS. Notwithstanding any other
provision of the Plan, “Excess Elective Deferrals” (as defined below) (and
income or loss allocable thereto, including all earnings, expenses and
appreciation or depreciation in value, whether or not realized) shall be
distributed no later than each April 15 to Participants who claim Excess
Elective Deferrals for the preceding calendar year.

“Excess Elective Deferrals” shall mean the amount of Elective Deferrals (as
defined below) for a calendar year that the Participant designates to the Plan
pursuant to the following procedure. The Participant’s designation: shall be
submitted to the Administrator in writing no later than March 1; shall specify
the Participant’s Excess Elective Deferrals for the preceding calendar year; and
shall be accompanied by the Participant’s written statement that if the Excess
Elective Deferrals is not distributed, it will, when added to amounts deferred
under other plans or arrangements described in Section 401(k), 408(k) or 403(b)
of the Code, exceed the limit imposed on the Participant by Section 402(g) of
the Code for the year in which the deferral occurred. Excess Elective Deferrals
shall mean those Elective Deferrals that are includible in a Participant’s gross
income under Section 402(g) of the Code to the extent such Participant’s
Elective Deferrals for a taxable year exceed the dollar limitation under such
Code section.

An Excess Elective Deferral, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the Elective Deferrals
were made. A Participant who has an Excess Elective Deferral for a taxable year,
taking into account only his Elective Deferrals under the Plan or any other
plans of the Employer (including any member of the Employer’s related group
(within the meaning of Section 2.5(b)), shall be deemed to have designated the
entire amount of such Excess Elective Deferral.

Excess Elective Deferrals shall be adjusted for any income or loss up to the
date of distribution. For purposes of this Section 10.1, whenever reference is
made to the income or loss allocable to an Excess Elective Deferral, such income
or loss shall be determined as follows. The income or loss allocable to Excess
Elective Deferrals allocated to each Participant is the sum of: (i) income or
loss allocable to the Participant’s deferred amounts for the Plan Year
multiplied by a fraction, the numerator of which is the Excess Elective
Deferrals made on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to the Participant’s Elective Deferrals on the last day of the Plan
Year; and (ii) ten percent (1 0%) of the amount determined under (i) multiplied
by the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the fifteenth (15th) of such month.

For purposes of this Article Ten, “Elective Deferrals” shall mean any Employer
contributions made to the Plan at the election of the Participant, in lieu of
cash compensation, and shall include contributions made pursuant to a salary
deferral reduction agreement or other deferral mechanism. With respect to any
taxable year, a Participant’s Elective Deferrals is the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under any qualified cash or deferred arrangement described in
Section 401(k) of the Code, any salary reduction simplified employee pension
described in Section 408(k)(6) of the Code, and SIMPLE

 

38



--------------------------------------------------------------------------------

IRA Plan described in Section 408(p) of the Code, any eligible deferred
compensation plan under Section 457 of the Code, any plan described under
Section 501(c)(18) of the Code, and any Employer contributions made on behalf of
a Participant for the purchase of an annuity contract under Section 403(b) of
the Code pursuant to a salary reduction agreement. Elective Deferrals shall not
include any deferrals properly distributed as excess annual additions.

 

10.2 LIMITATIONS ON 401(k) CONTRIBUTIONS

 

  (a) Actual Deferred Percentage Test (“ADP Test”). Amounts contributed as
elective deferrals under Section 4.1(a) and, if so elected by the Employer,
“Qualified Matching Contributions” (as defined below) and any Fail-Safe
Contributions made under this Section, are considered to be amounts deferred
pursuant to Section 401(k) of the Code. For purposes of this Section, these
amounts are referred to as the “deferred amounts.” For purposes of the “actual
deferral percentage test” described below, (i) such deferred amounts must be
made before the last day of the twelve (12)-month period immediately following
the Plan Year to which the contributions relate, and (ii) the deferred amounts
relate to Compensation that either (A) would have been received by the
Participant in the Plan Year but for the Participant’s election to make
deferrals, or (B) is attributable to services performed by the Participant in
the Plan Year and, but for the Participant’s election to make deferrals, would
have been received by the Participant within two and one-half (2 1⁄2) months
after the close of the Plan Year. The Employer shall maintain records sufficient
to demonstrate satisfaction of the actual deferral percentage test and the
deferred amounts used in such test.

For purposes of this Section, “Qualified Matching Contributions” shall mean
matching contributions which are subject to the distribution and
nonforfeitability requirements under Section 401(k) of the Code and satisfy
Section 1.401(k)-2(a)(6) of the IRS Treasury regulations.

As of the last day of each Plan Year, the deferred amounts for the Participants
who are Highly-Compensated Employees for the Plan Year shall satisfy either of
the following tests:

 

  (1) The actual deferral percentage for the eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by 1.25; or

 

  (2) The actual deferral percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage of eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by two (2), provided that the actual
deferral percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
eligible Participants who are Nonhighly-Compensated Employees by more than two
(2) percentage points.

 

39



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the actual deferral
percentage of the Nonhighly-Compensated Employees for the prior Plan Year;
provided, however, the change in testing methods complies with the requirements
set forth in the Final 401(k) and 401(m) Regulations and any other superseding
guidance.

In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the actual deferral percentage for Nonhighly-Compensated
Employees for the prior year shall be determined by taking into account only
elective deferrals (within the meaning of Section 4.1) for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
actual deferral percentage test (and not the actual contribution percentage
test) under the current year testing method for the prior year.

For purposes of the above tests, the “actual deferral percentage” shall mean for
a specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group) of (1) deferred
amounts actually paid over to the Trust on behalf of such Participant for the
Plan Year to (2) the Participant’s compensation (within the meaning of
Section 1.6 of the Plan) or, if the Employer chooses, Participant’s compensation
determined by using any other definition of compensation that satisfies the
nondiscrimination requirements of Section 414(s) of the Code and the regulations
thereunder. For purposes hereof, the Participant’s compensation shall be
referred to as “414(s) Compensation.” An Employer may limit the period taken
into account for determining 414(s) Compensation to that part of the Plan Year
or calendar year in which an Employee was a Participant in the component of the
Plan being tested. The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year. Deferred amounts on
behalf of any Participant shall include (1) any Elective Deferrals made pursuant
to the Participant’s deferral election (including Excess Elective Deferrals of
Highly Compensated Employees), but excluding (a) Excess Elective Deferrals of
Nonhighly-Compensated Employees that arise solely from Elective Deferrals made
under the Plan or plans of this Employer and (b) Elective Deferrals that are
taken into account in the actual contribution percentage test (provided the
actual deferral percentage test is satisfied both with and without exclusion of
these Elective Deferrals); and (2) Qualified Matching Contributions and
Fail-Safe Contributions. For purposes of computing Actual Deferral Percentages,
an Employee who would be a Participant but for failure to make Elective
Deferrals shall be treated as a Participant on whose behalf no Elective
Deferrals are made.

For purposes of this Section 10.2, the actual deferral percentage for any
eligible Participant who is a Highly-Compensated Employee for the Plan Year and
who is eligible to have Elective Deferrals allocated to his account under two
(2) or more plans or arrangements described in Code Section 401 (k) that are
maintained by the Employer or any employer who is a related group member (within
the meaning of Section 2.5(b)) shall be determined as if all such deferrals were
made under a single arrangement. In the event that this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4) or 410(b) only if aggregated with
one (1) or more other plans, or if one (1) or more other plans satisfy the

 

40



--------------------------------------------------------------------------------

requirements of such Sections of the Code only if aggregated with this Plan,
then the provisions of this Section 10.2 shall be applied by determining the
actual deferral percentage of eligible Participants as if all such plans were a
single plan. If the Employer elects by Plan amendment to use the prior year
testing method, any adjustments to the Nonhighly-Compensated Employee actual
deferral percentage for the prior year shall be made in accordance with the
Final 401(k) and 401(m) Regulations. Plans may be aggregated in order to satisfy
Section 401 (k) of the Code only if they have the same Plan Year and use the
same average actual deferral percentage testing method.

The determination and treatment of deferred amounts and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.

In the event the actual deferral percentage test is not satisfied for a Plan
Year, the Employer, in its discretion, may make a Fail-Safe Contribution for
eligible Participants who are Nonhighly-Compensated Employees, to be allocated
among their Accounts in proportion to their compensation for the Plan Year. For
purposes of this paragraph, “compensation” shall mean compensation used for the
actual deferral percentage test.

 

  (b) Distributions of Excess Contributions.

 

  (1) In General. If the actual deferral percentage test of Section 10 .2( a) is
not satisfied for a Plan Year, then the “excess contributions”, and income
allocable thereto, shall be distributed, to the extent required under Treasury
regulations, no later than the last day of the Plan Year following the Plan Year
for which the excess contributions were made. However, if such excess
contributions are distributed later than two and one-half (2 1⁄2) months
following the last day of the Plan Year in which such excess contributions were
made, a ten percent (10%) excise tax shall be imposed upon the Employer with
respect to such excess contributions.

 

  (2) Excess Contributions. For purposes of this Section, “excess contributions”
shall mean, with respect to any Plan Year, the excess of:

 

  (A) The aggregate amount of Employer contributions actually taken into account
in computing the numerator of the actual deferral percentage of
Highly-Compensated Employees for such Plan Year, over

 

  (B) The maximum amount of such contributions permitted by the ADP Test under
Section 10.2( a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual deferral
percentages, beginning with the highest of such percentages).

Excess contributions shall be allocated to the Highly-Compensated Employees with
the highest dollar amounts of contributions taken into account in calculating
the actual deferral percentage test for the year in which the excess arose,
beginning with the Highly-Compensated Employee with the highest dollar

 

41



--------------------------------------------------------------------------------

amount of such contributions and continuing in descending order until all the
excess contributions have been allocated. For purposes of the preceding
sentence, the “highest dollar amount” is determined after distribution of any
excess contributions. To the extent a Highly-Compensated Employee has not
reached his catch-up contribution limit (set forth in Section 4.1(e) of the
Plan), excess contributions allocated to such Highly-Compensated Employee are
catch-up contributions and will not be treated as excess contributions.

 

  (3) Determination of Income. Excess contributions shall be adjusted for any
income or loss up to the date of distribution. The income or loss allocable to
excess contributions allocated to each Participant is the sum of: (i) income or
loss allocable to the Participant’s deferred amounts for the Plan Year
multiplied by a fraction, the numerator of which is the excess contributions
made on behalf of the Participant for the Plan Year, and the denominator of
which is the sum of the Participant’s Account balances attributable to the
Participant’s deferred amounts on the last day of the Plan Year; and (ii) ten
percent (10%) of the amount determined under (i) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the fifteenth (15th) of such month.

 

  (4) Accounting for Excess Contributions. Excess contributions shall be
distributed from that portion of the Participant’s Account attributable to such
deferred amounts to the extent allowable under Treasury regulations.

 

10.3 NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS AND AFTER-TAX
CONTRIBUTIONS

 

  (a) Average Contribution Percentage Test (“ACP Test”). To the extent required
by applicable law, the provisions of this Section shall apply if Employer
matching contributions are made in any Plan Year under Section 4.2 and such
matching contributions are not used to satisfy the actual deferral percentage
test of Section 10.2 or in the event Employee after-tax contributions are made
to the Plan under Section 4.5.

Any Employee after-tax contributions that are used to satisfy the average
contribution percentage test shall satisfy the requirements of
Section 1.401(m)-2(a)(6) of the IRS Treasury Regulations.

As of the last day of each Plan Year, the average contribution percentage for
Highly-Compensated Employees for the Plan Year shall satisfy either of the
following tests:

 

  (1) The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by 1.25; or

 

42



--------------------------------------------------------------------------------

  (2) The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by two (2), provided that the average
contribution percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the average contribution percentage
for eligible Participants who are Nonhighly-Compensated Employees by more than
two (2) percentage points.

Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the average contribution
percentage of the Nonhighly-Compensated Employees for the prior Plan Year;
provided, however, the change in testing methods complies with the requirements
set forth in the Final 401(k) and 401(m) Regulations and any other superseding
guidance.

In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the average contribution percentage for
Nonhighly-Compensated Employees for the prior year shall be determined by taking
into account only (a) after-tax contributions for those Nonhighly-Compensated
Employees for the prior year, and (b) matching contributions for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
average contribution percentage test (and not the average actual deferral
percentage test) under the current year testing method for the prior year.

For purposes of the above tests, the “average contribution percentage” shall
mean the average (expressed as a percentage) of the contribution percentages of
the “eligible Participants” in each group. The “contribution percentage” shall
mean the ratio (expressed as a percentage) that the sum of Employer matching
contributions, and, if applicable, Employee after-tax contributions, and
elective deferrals under Section 4.1 (to the extent such elective deferrals are
not used to satisfy the actual deferral percentage test of Section 10 .2) under
the Plan on behalf of the eligible Participant for the Plan Year bears to the
eligible Participant’s compensation (within the meaning of Section 1.6 of the
Plan) or, if the Employer chooses, Participant’s compensation determined by
using any other definition of compensation that satisfies the nondiscrimination
requirements of Section 414(s) of the Code and the regulations thereunder. For
purposes hereof, the Participant’s compensation shall be referred to as “414(s)
Compensation.” An Employer may limit the period taken into account for
determining 414(s) Compensation to that part of the Plan Year or calendar year
in which an Employee was a Participant in the component of the Plan being
tested. The period used to determine 414( s) Compensation must be applied
uniformly to all Participants for the Plan Year. Such average contribution
percentage shall be determined without regard to matching contributions that are
used either to correct excess contributions hereunder or because contributions
to which they relate are excess deferrals under Section 10.1 or excess
contributions under Section 10.2. “Eligible Participant” shall mean each
Employee who is eligible to receive Employer matching contributions or make
after-tax contributions.

 

43



--------------------------------------------------------------------------------

For purposes of this Section 10.3, the contribution percentage for any eligible
Participant who is a Highly-Compensated Employee for the Plan Year and who is
eligible to have Employer matching contributions, elective deferrals and/or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code or under arrangements described in
Section 401 (k) of the Code that are maintained by the Employer or any member of
the Employer’s related group (within the meaning of Section 2.5(b)), shall be
determined as if all such contributions were made under a single plan.

In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one (1) or more other
plans, or if one (1) or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then the provisions of
this Section 10.3 shall be applied by determining the contribution percentages
of eligible Participants as if all such plans were a single plan. If the
Employer elects by Plan amendment to use the prior year testing method, any
adjustments to the Nonhighly-Compensated Employee actual contribution percentage
for the prior year shall be made in accordance with the Final 401(k) and 401(m)
Regulations. Plans may be aggregated in order to satisfy Section 401 (m) of the
Code only if they have the same Plan Year and use the same average contribution
percentage testing method.

The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

  (b) Distribution of Excess Employer Matching Contributions.

 

  (1) In General. If the nondiscrimination tests of Section 10.3(a) are not
satisfied for a Plan Year, then the “excess aggregate contributions”, and any
income allocable thereto, shall be forfeited, if otherwise forfeitable, no later
than the last day of the Plan Year following the Plan Year for which the
nondiscrimination tests are not satisfied, and shall be used to reduce Employer
matching contributions under Section 4.2. To the extent that such “excess
aggregate contributions” are nonforfeitable, such excess contributions shall be
distributed to the Participant on whose behalf the excess contributions were
made no later than the last day of the Plan Year following the Plan Year for
which such “excess aggregate contributions” were made. However, if such excess
aggregate contributions are distributed later than two and one-half
(21/2) months following the last day of the Plan Year in which such excess
aggregate contributions were made, a ten percent (10%) excise tax shall be
imposed upon the Employer with respect to such excess aggregate contributions.
For purposes of the limitations of Section 11.1 (b)(1) of the Plan, excess
aggregate contributions shall be considered annual additions.

 

  (2) Excess Aggregate Contributions. For purposes of this Section, “excess
aggregate contributions” shall mean, with respect to any Plan Year, the excess
of:

 

  (A) The aggregate amount of Employer matching contributions and, if
applicable, Employee after-tax contributions, and elective deferrals under
Section 4.1 (to the extent not used to satisfy the actual deferral percentage
test of Section 10.2) actually taken into account in computing the numerator of
the actual contribution percentage of Highly-Compensated Employees for such Plan
Year, over

 

44



--------------------------------------------------------------------------------

  (B) The maximum amount of such contributions permitted by the ACP Test under
Section 10.3(a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual contribution
percentages, beginning with the highest of such percentages).

Excess contributions shall be allocated to the Highly-Compensated Employee with
the largest “contribution percentage amounts” (as defined below) taken into
account in calculating the average contribution percentage test for the year in
which the excess arose, beginning with the Highly-Compensated Employee with the
largest amount of such contribution percentage amounts and continuing in
descending order until all the excess aggregate contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any excess aggregate contributions.

For purposes of the preceding paragraph, “contribution percentage amounts” shall
mean the sum of Employer matching contributions and, if applicable, Employee
after-tax contributions, and elective deferrals (to the extent not used to
satisfy the actual deferral percentage test of Section 10.2) made under the Plan
on behalf of the Participant for the Plan Year.

 

  (3) Determination of Income. Excess aggregate contributions shall be adjusted
for an income or loss up to the date of distribution. The income or loss
allocable to excess contributions allocated to each Participant is the sum of:
(i) income or loss allocable to the Employer matching contributions and, if
applicable, Employee after-tax contributions, and such elective deferrals for
the Plan Year multiplied by a fraction, the numerator of which is the excess
aggregate contributions on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to Employer matching contributions and, if applicable, Employee
after-tax contributions, and such elective deferrals (to the extent not used to
satisfy the average actual percentage test of Section 10.2) on the last day of
the Plan Year; and (ii) ten percent (10%) of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
distribution occurs after the fifteenth (15th) of such month.

Notwithstanding the foregoing, to the extent otherwise required to comply with
the requirements of Section 401(a)(4) of the Code and the regulations
thereunder, vested matching contributions may be forfeited.

For this purpose, to the extent permitted by applicable law, the Plan may be
disaggregated under Section 1.410(b)-7(c) of the Income Tax Regulations, in
which case the testing provisions of subsections (a) and (b) above, may
separately apply to the disaggregated plans.

 

45



--------------------------------------------------------------------------------

ARTICLE ELEVEN—LIMITATION ON ANNUAL ADDITIONS

 

11.1 RULES AND DEFINITIONS

 

  (a) Rules. The following rules shall limit additions to Participants’ Accounts
for limitation years and Plan Years beginning on or after July 1, 2007:

 

  (1) If the Participant does not participate, and has never participated, in
another qualified plan maintained by the Employer, the amount of annual
additions which may be credited to the Participant’s Account for any limitation
year shall not exceed the lesser of the “maximum permissible” amount (as
hereafter defined) or any other limitation contained in this Plan. If the
Employer contribution that would otherwise be allocated to the Participant’s
Account would cause the annual additions for the limitation year to exceed the
maximum permissible amount, the amount allocated shall be reduced so that the
annual additions for the limitation year shall equal the maximum permissible
amount.

 

  (2) Prior to determining the Participant’s actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant’s
compensation for the limitation year, uniformly determined for all Participants
similarly situated.

 

  (3) As soon as is administratively feasible after the end of the limitation
year, the maximum permissible amount for the limitation year shall be determined
on the basis of the Participant’s actual compensation for the limitation year.

 

  (4) If the limitations of Section 415 of the Code are exceeded, such excess
amount shall be corrected in accordance with the requirements of applicable law,
including pursuant to the Employee Plans Compliance Resolution System.

 

  (5) If, in addition to this Plan, the Participant is covered under another
defined contribution plan maintained by the Employer, or a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415( 1)(2), maintained by the
Employer which provides an annual addition, the annual additions which may be
credited to a Participant’s account under all such plans for any such limitation
year shall not exceed the maximum permissible amount. Benefits shall be reduced
under any discretionary defined contribution plan before they are reduced under
any defined contribution pension plan. If both plans are discretionary
contribution plans, they shall first be reduced under this Plan. Any excess
amount attributable to this Plan shall be disposed of in the manner described in
Section 11.l(a)(4).

 

  (b) Definitions.

 

  (1) Annual additions: The following amounts credited to a Participant’s
Account for the limitation year shall be treated as annual additions:

 

46



--------------------------------------------------------------------------------

  (A) Employer contributions;

 

  (B) Elective deferrals (within the meaning of Section 4.1);

 

  (C) Employee after-tax contributions, if any;

 

  (D) Forfeitures, if any; and

 

  (E) Amounts allocated after March 31, 1984 to an individual medical account,
as defined in Section 415(1)(2) of the Code, which is part of a pension or
annuity plan maintained by the Employer. Also, amounts derived from
contributions paid or accrued after December 31, 1985 in taxable years ending
after such date which are attributable to post-retirement medical benefits
allocated to the separate account of a Key Employee, as defined in
Section 419A(d)(3), and amounts under a welfare benefit fund, as defined in
Section 419(e), maintained by the Employer, shall be treated as annual additions
to a defined contribution plan.

Employer and employee contributions taken into account as annual additions shall
include “excess contributions” as defined in Section 401(k)(8)(B) of the Code,
“excess aggregate contributions” as defined in Section 401(m)(6)(B) of the Code,
and “excess deferrals” as defined in Section 402(g) of the Code, regardless of
whether such amounts are distributed, recharacterized or forfeited, unless such
amounts constitute excess deferrals that were distributed to the Participant no
later than April 15 of the taxable year following the taxable year of the
Participant in which such deferrals were made.

For this purpose, any excess amount applied under Section 11.1(a)(4) in the
limitation year to reduce Employer contributions shall be considered annual
additions for such limitation year.

 

  (2) Compensation: For purposes of determining maximum permitted benefits under
this Section, compensation shall include all of a Participant’s earned income,
wages, salaries, and fees for professional services, and other amounts received
for personal services actually rendered in the course of employment with the
Employer, including, but not limited to, commissions paid to salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips and bonuses, elective deferrals (as defined in
Section 402(g)(3) of the Code) made by an Employee to the Plan and any amount
contributed or deferred by an Employee on an elective basis and not includable
in the gross income of the Employee under Section 125, 132(f), or 457 of the
Code. Notwithstanding the foregoing, Compensation for purposes of this Section
shall exclude the following:

 

47



--------------------------------------------------------------------------------

  (A) Except as provided in the preceding paragraph of this Section 11.1 (b)(2),
Employer contributions to a plan of deferred compensation which are not included
in the Employee’s gross income for the taxable year in which contributed, or
Employer contributions under a simplified employee pension plan (funded with
individual retirement accounts or annuities) to the extent such contributions
are deductible by the Employee, or any distributions from a plan of deferred
compensation;

 

  (B) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (C) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option;

 

  (D) Other amounts which received special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) toward the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the Employee); and

 

  (E) Amounts in excess of the applicable Code Section 401(a)(17) limit.

Compensation shall be measured on the basis of compensation paid in the
limitation year.

Any compensation described in this Section 11.1(b)(2) does not fail to be
Compensation merely because it is paid after the Participant’s severance from
employment with the Employer, provided the Compensation is paid by the later of
2Y2 months after severance from employment with the Employer or the end of the
limitation year that includes the date of severance from employment. In
addition, payment for unused bona fide sick, vacation or other leave shall be
included as Compensation if (i) the Participant would have been able to use the
leave if employment had continued, (ii) such amounts are paid by the later of
212 months after severance from employment with the Employer or the end of the
Plan Year that includes the date of severance from employment and (iii) such
amounts would have been included as Compensation if they were paid prior to the
Participant’s severance from employment with the Employer.

 

  (3) Defined contribution dollar limitation: This shall mean $40,000, as
adjusted under Section 415(d) of the Code.

 

  (4) Employer: This term refers to the Employer that adopts this Plan, and all
members of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h)), commonly-controlled trades or
businesses (as defined in Section 414(c), as modified by Section 41 5(h)), or
affiliated service groups (as defined in Section 414(m)) of which the Employer
is a part, or any other entity required to be aggregated with the Employer under
Code Section 414(o).

 

48



--------------------------------------------------------------------------------

  (5) Limitation year: This shall mean the Plan Year, unless the Employer elects
a different twelve (12) consecutive month period. The election shall be made by
the adoption of a Plan amendment by the Employer. If the limitation year is
amended to a different twelve (12) consecutive month period, the new limitation
year must begin on a date within the limitation year in which the amendment is
made.

 

  (6) Maximum permissible amount: Except to the extent permitted under
Section 4.l(e) and Section 414(v) of the Code, if applicable, this shall mean an
amount equal to the lesser of the defined contribution dollar limitation or one
hundred percent (100%) of the Participant’s compensation for the limitation
year. If a short limitation year is created because of an amendment changing the
limitation year to a different twelve (12)-consecutive month period, the maximum
permissible amount shall not exceed the defined contribution dollar limitation
multiplied by the following fraction:

Number of months in the short limitation year

12

 

49



--------------------------------------------------------------------------------

ARTICLE TWELVE—AMENDMENT AND TERMINATION

 

12.1 AMENDMENT. The Employer reserves the right to amend, or modify the Plan at
any time, or from time to time, in whole or in part. To the extent permitted by
board resolutions of the Employer, any amendment may be adopted by action of a
named fiduciary appointed pursuant to Section 9.1 to which the Employer as
Administrator has delegated the authority to amend the Plan. Any such amendment
shall become effective under its terms upon adoption by the Employer, or named
fiduciary, as the case may be. However, no amendment affecting the duties,
powers or responsibilities of the Trustee may be made without the written
consent of the Trustee. No amendment shall be made to the Plan which shall:

 

  (a) make it possible (other than as provided in Section 14.3) for any part of
the corpus or income of the Trust Fund (other than such part as may be required
to pay taxes and administrative expenses) to be used for or diverted to purposes
other than the exclusive benefit of the Participants or their Beneficiaries;

 

  (b) decrease a Participant’s account balance or eliminate an optional form of
payment (unless permitted by applicable law) with respect to benefits accrued as
of the later of (i) the date such amendment is adopted, or (ii) the date the
amendment becomes effective; or

 

  (c) alter the schedule for vesting in a Participant’s Account with respect to
any Participant with three (3) or more Years of Service for vesting purposes
without his consent or deprive any Participant of any nonforfeitable portion of
his Account.

Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate within the remedial amendment period to conform to or
to satisfy the conditions of any law, governmental regulation, or ruling, and to
meet the requirements of the Employee Retirement Income Security Act of 1974, as
it may be amended.

If any corrective amendment (within the meaning of Section l.40l(a)(4)-11(g) of
the IRS Treasury Regulations) is made after the end of a Plan Year, such
amendment shall satisfy the requirements of Section 1.401(a)(4)-11(g)(3) and
(4) of the IRS Treasury Regulations.

 

12.2

TERMINATION OF THE PLAN. The Employer, by resolution of its board of directors,
reserves the right at any time and in its sole discretion to discontinue
payments under the Plan and to terminate the Plan. In the event the Plan is
terminated, or upon complete discontinuance of contributions under the Plan by
the Employer, the rights of each Participant to his Account on the date of such
termination or discontinuance of contributions, to the extent of the fair market
value under the Trust Fund, shall become fully vested and nonforfeitable. The
Employer shall direct the Trustee to distribute the Trust Fund in accordance
with the Plan’s distribution provisions to the Participants and their
Beneficiaries, each Participant or Beneficiary receiving a portion of the Trust
Fund equal to the value of his Account as of the date of distribution. These
distributions may be implemented by the continuance of the Trust and the
distribution of the Participants’ Account shall be made at such time and in such
manner as though the Plan had not

 

50



--------------------------------------------------------------------------------

  terminated, or by any other appropriate method, including rollover into
Individual Retirement Accounts. Upon distribution of the Trust Fund, the Trustee
shall be discharged from all obligations under the Trust and no Participant or
Beneficiary shall have any further right or claim therein. In the event of the
partial termination of the Plan, the Accounts of all affected Participants shall
become fully vested and nonforfeitable.

In the event of the termination of the Plan, any amounts to be distributed to
Participants or Beneficiaries who cannot be located shall be handled in
accordance with the provisions of applicable law (which may include the
establishment of an account for such Participant or Beneficiary).

 

51



--------------------------------------------------------------------------------

ARTICLE THIRTEEN—TOP-HEAVY PROVISIONS

 

13.1 APPLICABILITY. The provisions of this Article shall become applicable only
for any Plan Year in which the Plan is a Top-Heavy Plan (as defined in
Section 13.2(b)) and only if, and to the extent, required under Section 416 of
the Code and the regulations issued thereunder. Notwithstanding the foregoing,
this Article shall not apply in any Plan Year in which the Plan consists solely
of a cash or deferred arrangement which meets the requirements of
Section 40l(k)(12) of the Code and matching contributions with respect to which
the requirements of Section 40l(m)(11) of the Code are met.

 

13.2 DEFINITIONS. For purposes of this Article, the following definitions shall
apply:

 

  (a) “Key Employee”: “Key Employee” shall mean any Employee or former Employee
(including any deceased Employee) who, at any time during the Plan Year that
includes the determination date, was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(l) of the
Code for Plan Years beginning after December 31, 2002), a five percent
(5%) owner of the Employer, or a one percent (1%) owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
shall mean compensation as defined in Section 11.1(b)(2) of the Plan. The
determination of who is a Key Employee (including the terms “5% owner” and “1%
owner”) shall be made in accordance with Section 4 16(i)(l) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

  (b) “Top-Heavy Plan”:

 

  (1) The Plan shall constitute a “Top-Heavy Plan” if any of the following
conditions exist:

 

  (A) The top-heavy ratio for the Plan exceeds sixty percent (60%) and the Plan
is not part of any required aggregation group or permissive aggregation group of
plans; or

 

  (B) The Plan is part of a required aggregation group of plans (but is not part
of a permissive aggregation group) and the top-heavy ratio for the group of
plans exceeds sixty percent (60%); or

 

  (C) The Plan is a part of a required aggregation group of plans and part of a
permissive aggregation group and the top-heavy ratio for the permissive
aggregation group exceeds sixty percent (60%).

 

  (2)

If the Employer maintains one (1) or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer maintains or has maintained one (1) or more
defined benefit plans which have covered or could cover a Participant in this
Plan,

 

52



--------------------------------------------------------------------------------

  the top-heavy ratio is a fraction, the numerator of which is the sum of
account balances under the defined contribution plans for all Key Employees and
the actuarial equivalents of accrued benefits under the defined benefit plans
for all Key Employees, and the denominator of which is the sum of the account
balances under the defined contribution plans for all Participants and the
actuarial equivalents of accrued benefits under the defined benefit plans for
all Participants. Both the numerator and denominator of the top-heavy ratio
shall include any distribution of an account balance or an accrued benefit made
in the one (1)-year period ending on the determination date and any contribution
due to a defined contribution pension plan but unpaid as of the determination
date. However, in the case of any distribution made for a reason other than
severance from employment, death, or disability, this provision shall be applied
by substituting a five (5)-year period for a one (1)-year period. In determining
the accrued benefit of a non-Key Employee who is participating in a plan that is
part of a required aggregation group, the method of determining such benefit
shall be either (i) in accordance with the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer or any
member of the Employer’s related group (within the meaning of Section 2.5(b)),
or (ii) if there is no such method, as if such benefit accrued not more rapidly
than the slowest accrual rate permitted under the fractional accrual rate of
Code Section 411 (b)( 1)(C).

 

  (3) For purposes of (1) and (2) above, the value of account balances and the
actuarial equivalents of accrued benefits shall be determined as of the most
recent Valuation Date that falls within or ends with the twelve (12)-month
period ending on the determination date. The account balances and accrued
benefits of a Participant who is not a Key Employee but who was a Key Employee
in a prior year shall be disregarded. The accrued benefits and account balances
of Participants who have performed no service with any Employer maintaining the
plan for the one (1)-year period ending on the determination date shall be
disregarded. The calculations of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account shall be made
under Section 416 of the Code and regulations issued thereunder. Deductible
Employee contributions shall not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans, the value of account balances and
accrued benefits shall be calculated with reference to the determination dates
that fall within the same calendar year.

 

  (4) Definition of terms for Top-Heavy status:

 

  (A) “Top-heavy ratio” shall mean the following:

 

  (1)

If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan funded with individual retirement accounts or
annuities) and the Employer has never maintained any defined benefit plans which
have covered or could cover a Participant in this Plan, the top-heavy ratio is a
fraction, the numerator of which is the sum of the account balances

 

53



--------------------------------------------------------------------------------

  of all Key Employees as of the determination date, and the denominator of
which is the sum of the account balances of all Participants as of the
determination date. Both the numerator and the denominator shall be increased by
any contributions due but unpaid to a defined contribution pension plan as of
the determination date.

 

  (B) “Permissive aggregation group” shall mean the required aggregation group
of plans plus any other plan or plans of the Employer which, when considered as
a group with the required aggregation group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.

 

  (C) “Required aggregation group” shall mean (i) each qualified plan of the
Employer (including any terminated plan) in which at least one Key Employee
participates, and (ii) any other qualified plan of the Employer which enables a
plan described in (i) to meet the requirements of Section 401(a)(4) or 410 of
the Code.

 

  (D) “Determination date” shall mean, for any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year. For the first Plan Year of
the Plan, “determination date” shall mean the last day of that Plan Year.

 

  (E) “Valuation Date” shall mean the last day of the Plan Year.

 

  (F) “Actuarial equivalence” shall be based on the interest and mortality rates
utilized to determine actuarial equivalence when benefits are paid from any
defined benefit plan. If no rates are specified in said plan, the following
shall be utilized: pre- and post-retirement interest — five percent (5%);
post-retirement mortality based on the Unisex Pension (1984) Table as used by
the Pension Benefit Guaranty Corporation on the date of execution hereof.

 

13.3 ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES FOR A TOP-HEAVY PLAN
YEAR.

 

  (a) Except as otherwise provided below, in any Plan Year in which the Plan is
a Top-Heavy Plan, the Employer contributions and forfeitures allocated on behalf
of any Participant who is a non-Key Employee shall not be less than the lesser
of three percent (3%) of such Participant’s compensation (as defined in
Section 11.1(b)(2) and as limited by Section 401(a)(17) of the Code) or the
largest percentage of Employer contributions, elective deferrals (within the
meaning of Section 4.1), and forfeitures as a percentage of the Key Employee’s
compensation (as defined in Section 11.1(b)(2) and as limited by
Section 401(a)(17) of the Code), allocated on behalf of any Key Employee for
that Plan Year. This minimum allocation shall be made even though, under other
Plan provisions, the Participant would not otherwise be entitled to receive an
allocation or would have received a lesser allocation for the Plan Year because
of insufficient Employer contributions under Section 4.2, the Participant’s
failure to make elective deferrals under Section 4.1 or compensation is less
than a stated amount.

 

54



--------------------------------------------------------------------------------

  (b) The minimum allocation under this Section shall not apply to any
Participant who was not employed by the Employer on the last day of the Plan
Year.

 

  (c) Elective deferrals may not be taken into account for the purpose of
satisfying the minimum allocation. However, Employer matching contributions may
be taken into account for the purpose of satisfying the minimum allocation.

 

  (d) For purposes of the Plan, a non-Key Employee shall be any Employee or
Beneficiary of such Employee, any former Employee, or Beneficiary of such former
Employee, who is not or was not a Key Employee during the Plan Year ending on
the determination date.

 

  (e) If no defined benefit plan has ever been part of a permissive or required
aggregation group of plans of the Employer, the contributions and forfeitures
under this step shall be offset by any allocation of contributions and
forfeitures under any other defined contribution plan of the Employer with a
Plan Year ending in the same calendar year as this Plan’s Valuation Date.

 

  (f) There shall be no duplication of the minimum benefits required under Code
Section 416. Benefits shall be provided under defined contribution plans before
under defined benefit plans. If a defined benefit plan (active or terminated) is
part of the permissive or required aggregation group of plans, the allocation
method of subparagraph (a) above shall apply, except that “3%” shall be
increased to “5%.”

 

13.4 VESTING. The provisions contained in Section 6.1 relating to vesting shall
continue to apply in any Plan Year in which the Plan is a Top-Heavy Plan, and
apply to all benefits within the meaning of Section 411(a)(7) of the Code except
those attributable to Employee contributions and elective deferrals under
Section 4.1, including benefits accrued before the effective date of Section 416
and benefits accrued before the Plan became a Top-Heavy Plan.

Payment of a Participant’s vested Account balance under this Section shall be
made in accordance with the provisions of Article Seven.

 

55



--------------------------------------------------------------------------------

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

 

14.1 PLAN DOES NOT AFFECT EMPLOYMENT. Neither the creation of this Plan, any
amendment thereto, the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees, or
against the Trustee. All liabilities under this Plan shall be satisfied, if at
all, only out of the Trust Fund held by the Trustee. Participation in the Plan
shall not give any Participant any right to be retained in the employ of the
Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.

 

14.2 SUCCESSOR TO THE EMPLOYER. In the event of the merger, consolidation,
reorganization or sale of assets of the Employer, under circumstances in which a
successor person, firm, or corporation shall carry on all or a substantial part
of the business of the Employer, and such successor shall employ a substantial
number of Employees of the Employer and shall elect to carry on the provisions
of the Plan, such successor shall be substituted for the Employer under the
terms and provisions of the Plan upon the filing in writing with the Trustee of
its election to do so.

 

14.3 REPAYMENTS TO THE EMPLOYER. Notwithstanding any provisions of this Plan to
the contrary:

 

  (a) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer because of a mistake of fact shall be returned to the
Employer within one (1) year after the date of contribution.

 

  (b) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer shall be refunded to the Employer, to the extent such
contribution is predicated on the deductibility thereof under the Code and the
income tax deduction for such contribution is disallowed. Such amount shall be
refunded within one (1) taxable year after the date of such disallowance or
within one (1) year of the resolution of any judicial or administrative process
with respect to the disallowance. All Employer contributions hereunder are
expressly contributed based upon such contributions’ deductibility under the
Code.

 

14.4

BENEFITS NOT ASSIGNABLE. Except as provided in Section 414(p) of the Code with
respect to “qualified domestic relations orders,” or except as provided in
Section 401(a)(13)(C) of the Code with respect to certain judgments and
settlements, the rights of any Participant or his Beneficiary to any benefit or
payment hereunder shall not be subject to voluntary or involuntary alienation or
assignment.

 

56



--------------------------------------------------------------------------------

  With respect to any “qualified domestic relations order” relating to the Plan,
the Plan shall permit distribution to an alternate payee under such order at any
time, irrespective of whether the Participant has attained his “earliest
retirement age” (within the meaning of Section 414(p)(4)(B) of the Code) under
the Plan. A distribution to an alternate payee prior to the Participant’s
attainment of his earliest retirement age shall, however, be available only if
the order specifies distribution at that time or permits an agreement between
the Plan and the alternate payee to authorize an earlier distribution. Nothing
in this paragraph shall, however, give a Participant a right to receive
distribution at a time otherwise not permitted under the Plan nor does it permit
the alternate payee to receive a form of payment not otherwise permitted under
the Plan or under said Section 414(p) of the Code.

 

14.5 MERGER OF PLANS. In the case of any merger or consolidation of this Plan
with, or transfer of the assets or liabilities of the Plan to, any other plan,
the terms of such merger, consolidation or transfer shall be such that each
Participant would receive (in the event of termination of this Plan or its
successor immediately thereafter) a benefit which is no less than what the
Participant would have received in the event of termination of this Plan
immediately before such merger, consolidation or transfer.

 

14.6 INVESTMENT EXPERIENCE NOT A FORFEITURE. The decrease in value of any
Account due to adverse investment experience shall not be considered an
impermissible “forfeiture” of any vested balance.

 

14.7 CONSTRUCTION. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.

 

14.8 GOVERNING DOCUMENTS. A Participant’s rights shall be determined under the
terms of the Plan as in effect at the Participant’s date of termination from
employment, or, if later, and to the extent permitted by applicable law, as
determined under the terms of the Plan.

 

14.9 GOVERNING LAW. The provisions of this Plan shall be construed under the
laws of the state of the situs of the Trust, except to the extent such laws are
preempted by Federal law.

 

14.10 HEADINGS. The Article headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of the Plan, the text shall control.

 

14.11 COUNTERPARTS. This Plan may be executed in any number of counterparts,
each of which shall be deemed an original; said counterparts shall constitute
but one and the same instrument, which may be sufficiently evidenced by any one
counterpart.

 

57



--------------------------------------------------------------------------------

14.12 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN. In the event that all or
any portion of the distribution payable to a Participant or to a Participant’s
Beneficiary hereunder shall, at the expiration of five (5) years after it shall
become payable, remain unpaid solely by reason of the inability of the
Administrator to ascertain the whereabouts of such Participant or Beneficiary,
after sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, the amount so distributable shall be
forfeited and used to pay Plan administrative expenses and/or used to reduce
future Employer contributions. In the event a Participant or Beneficiary is
located subsequent to the forfeiture of his Account balance, such Account
balance shall be restored.

 

14.13 DISTRIBUTION TO MINOR OR LEGALLY INCAPACITATED. In the event any benefit
is payable to a minor or to a person deemed to be incompetent or to a person
otherwise under legal disability, or who is by sole reason of advanced age,
illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator may direct the Trustee to make
payment of such benefit to the minor’s or legally incapacitated person’s court
appointed guardian, person designated in a valid power of attorney, or any other
person authorized under state law. The receipt of any such payment or
distribution shall be a complete discharge of liability for Plan obligations.

 

 

IN WITNESS WHEREOF, each of the Employers and Participating Affiliates, by their
duly authorized officers, has caused this Plan to be executed on the 18th day of
June, 2009.

 

UNITIL CORPORATION By   /s/ Robert G. Schoenberger   Authorized Officer UNITIL
SERVICE CORP. By   Mark H. Collin   Authorized Officer

 

58



--------------------------------------------------------------------------------

UNITIL ENERGY SYSTEMS, INC. By   /s/ Robert G. Schoenberger   Authorized Officer
FITCHBURG GAS AND ELECTRIC LIGHT COMPANY By   /s/ Robert G. Schoenberger  
Authorized Officer NORTHERN UTILITIES, INC. By   /s/ Robert G. Schoenberger  
Authorized Officer GRANITE STATE GAS TRANSMISSION, INC. By   /s/ Robert G.
Schoenberger   Authorized Officer

 

59



--------------------------------------------------------------------------------

AMENDMENT FOR THE PENSION PROTECTION ACT OF 2006 (“PPA”),

HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT OF 2008 (“HEART

ACT”) AND

THE WORKER, RETIREE AND EMPLOYER RECOVERY ACT OF 2008 (“PPA

TECHNICAL CORRECTIONS ACT”)

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to comply with the Pension
Protection Act of 2006 (“PPA”), the Heroes Earnings Assistance and Relief Tax
Act of 2008 (“HEART Act”), the Worker, Retiree and Employer Recovery Act of 2008
(“PPA Technical Corrections Act”);

NOW, THEREFORE, the Plan is hereby amended, effective as of the date or dates
set forth below, as follows, with such amendment intended to constitute good
faith compliance with the above-referenced law changes and to supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment:

 

1. Section 5.1 (b) of the Plan shall be amended, effective for Plan Years
beginning after December 31, 2006, by adding the following paragraph(s) to the
conclusion of such subsection:

“Divestment of Employer Securities: lf any portion of a Participant’s Account is
invested in publicly-traded employer securities (within the meaning of
Section 407(d)(l) of the Employee Retirement Income Security Act of 1974), the
Participant may direct the Trustee to divest such securities and to reinvest the
proceeds in other investment options available under the Plan, subject to the
provisions of Code Section 401(a)(35), in accordance with rules and procedures
established by the Administrator from time to time.

For purposes hereof, except as otherwise provided in Code Section 401(a)(35) or
regulations promulgated thereunder, a plan holding employer securities which are
not publicly-traded securities shall be treated as holding publicly-traded
employer securities if any Employer corporation, or any member of a controlled
group of corporations which includes such Employer corporation (as defined in
Code Section 40l(a)(35)(F)(iii)) has issued a class of stock which is a publicly
traded employer security.”

 

2. Section 7.2 of the Plan shall be amended by adding the following paragraph to
the end of such Section:

“Minimum distributions under Section 401(a)(9) of the Code for 2009 may be
suspended subject to the requirements of applicable law and Plan administrative
practices.”



--------------------------------------------------------------------------------

3. Section 7.8 of the Plan shall be amended by adding the following paragraphs
to the conclusion of such Section:

“For any distribution notice issued in Plan Years beginning after December 31,
2006, the description of a Participant’s right, if any, to defer distribution
shall also describe the consequences of failing to defer receipt of the
distribution in accordance with the requirements of applicable law. In addition,
any reference to the ninety (90) day maximum notice period prior to distribution
in applying the notice requirements of Code Sections 402(f), 411(a)(11) and 417
will become one hundred and eighty (180) days.

For taxable years beginning after December 31, 2006, a Participant may elect to
transfer any after-tax contributions by means of a direct rollover to a
qualified plan or to a 403(b) plan that agrees to separately account for amounts
so transferred, including accounting separately for the portion(s) of such
distribution which are includable, and not includable, in gross income.

For distributions made after December 3 1, 2007, a Participant may elect to roll
over directly an eligible rollover distribution to a Roth IRA described in Code
Section 408A(b), subject to the requirements of applicable law.

For distributions after December 31, 2009, a non-spouse Beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
promulgated thereunder may roll over his distribution, in accordance with the
requirements of applicable law and in accordance with procedures established by
the Administrator, to an individual retirement account (or other permissible
eligible retirement plan) established by or for the Beneficiary for purposes of
receiving the distribution. In order to be able to rollover the distribution,
the distribution must otherwise satisfy the definition of an “eligible rollover
distribution” (within the meaning of Code Section 402(f)(2)(A)).”

 

4. Article Eight of the Plan shall be amended by adding the following Section to
such Article:

 

  “8.6 HEART ACT PROVISIONS.

 

  (a) Death benefits. In the case of a Participant’s death occurring on or after
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code Section 414(u)), the Beneficiary(ies) (or surviving
spouse, if the qualified joint and survivor annuity or qualified pre-retirement
survivor annuity rules apply) of the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed employment and then terminated employment on account of death.



--------------------------------------------------------------------------------

  (b) Differential wage payments. For years beginning after December 31, 2008,
(i) a Participant receiving a differential wage payment, as defined by Code
Section 3401(h)(2), shall be treated as an Employee of the Employer making the
payment, (ii) the differential wage payment shall be treated as Compensation,
and (iii) the Plan shall not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(l)(C) by reason of any
contribution or benefit which is based on the differential wage payment.

 

  (c) Severance from employment. For years beginning after December 31, 2008 and
for purposes of Code Section 401(k)(2)(B)(i)(l), an individual shall be treated
as having severed from employment during any period the individual is performing
service in the uniformed services described in Code Section 340l(h)(2)(A).

If a Participant elects to receive a distribution by reason of such severance
from employment, the Participant may not make an elective deferral or employee
contribution during the six (6)-month period beginning on the date of such
distribution.”

 

5. Section 10.1 of the Plan shall be amended by adding the following sentence to
the conclusion of such subsection:

“Notwithstanding the foregoing, for Plan Years beginning after December 31,
2007, the Administrator shall not calculate and distribute income for the period
after the close of the Plan Year in which the Excess Elective Deferral occurred
and prior to the distribution of such Excess Elective Deferral.”

 

6. Section 10.2(b)(3) of the Plan shall be amended by adding the following
sentence to the conclusion of such subsection:

“Notwithstanding the foregoing, for Plan Years beginning after December 31,
2007, the Administrator shall not calculate and distribute income for the period
after the close of the Plan Year in which the excess contribution occurred and
prior to the distribution of such excess contribution.”

 

7. Section 10.3(b)(3) of the Plan shall be amended by adding the following
sentence to the conclusion of such subsection:

“Notwithstanding the foregoing, for Plan Years beginning after December 31,
2007, the Administrator shall not calculate and distribute income for the period
after the close of the Plan Year in which the excess aggregate contribution
occurred and prior to the distribution of such excess aggregate contribution.”

 

8. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 18th day of June, 2009.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to comply with the final
regulations under Section 415 of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, the Plan is hereby amended, effective for limitation years and
Plan Years beginning on or after July 1, 2007, as follows:

 

1. Section 1.6 of the Plan shall be amended by adding the following to the
conclusion of such Section:

Any compensation described in this Section 1.6 does not fail to be Compensation
merely because it is paid after the Participant’s severance from employment with
the Employer, provided the Compensation is paid by the later of 2 1⁄2 months
after severance from employment with the Employer or the end of the Plan Year
that includes the date of severance from employment. However, any overtime,
bonuses, commissions or incentive payments shall not be taken into account.

In addition, payment for unused accrued bona fide sick, vacation or other leave
shall be included as Compensation if (i) the Participant would have been able to
use the leave if employment had continued, (ii) such amounts are paid by the
later of 2 1⁄2 months after severance from employment with the Employer or the
end of the Plan Year that includes the date of severance from employment, and
(iii) such amounts would have been included as Compensation if they were paid
prior to the Participant’s severance from employment with the Employer.

 

2. Section 11.1(a)(4) of the Plan shall be amended to read in its entirety as
follows:

(4) If the limitations of Section 415 of the Code are exceeded, such excess
amount shall be corrected in accordance with the requirements of applicable law,
including pursuant to the Employee Plans Compliance Resolution System.

 

3. Section 11.1(b)(2) of the Plan shall be amended by adding the following
subsection (E):

 

  (E) Amounts in excess of the applicable Code Section 401(a)(17) limit.



--------------------------------------------------------------------------------

4. Section 11.1(b)(2) of the Plan shall be further amended by adding the
following paragraph to the conclusion of such Section:

Any compensation described in this Section 11.1(b)(2) does not fail to be
Compensation merely because it is paid after the Participant’s severance from
employment with the Employer, provided the Compensation is paid by the later of
21/2 months after severance from employment with the Employer or the end of the
limitation year that includes the date of severance from employment.

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 18 day of June, 2009.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer’’) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to add (1) an automatic
enrollment feature to the Plan, (2) a managed savings feature to the Plan, (3) a
new Company Contribution feature, and (4) a new matching contribution
arrangement;

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2010, as
follows:

 

1. Section 1.6 of the Plan shall be amended by deleting from clause (b) of the
last sentence of such section the words “nevertheless be exclusive of’’ and by
inserting, in lieu of said words so deleted, the new words “include bonuses and
incentive payments, but exclude”.

 

2. Section 4.l(a) of the Plan shall be amended by adding the following
paragraphs at the conclusion of such subsection:

“Notwithstanding the foregoing, any Employee not included in a unit of Employees
covered by a collective bargaining agreement between the Employer and Employee
representatives (‘Non-union Participant’), who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 20 10, and/or upon first
becoming eligible to participate in the Plan pursuant to Section 3.1 or upon
becoming eligible upon being rehired on or after January 1, 2010, who fails to
affirmatively make any deferral election (including an election to contribute
zero percent (0%) of his Compensation to the Plan) within the time prescribed by
the Administrator, shall be deemed to have elected to defer three percent
(3%) of his Compensation as a pre-tax contribution (‘deemed elective deferral’
). The Administrator shall provide to each such Employee a notice of his right
to receive the amount of the deemed elective deferral in cash and his right to
increase or decrease his rate of elective deferrals.

Non-union Participants who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2010 and/or who are first eligible to participate in the
Plan, and eligible Non-union Participants who are rehired, on or after
January 1, 2010, shall be enrolled in the Plan’s “Managed Savings” feature
unless they elect to opt out of such feature. Such Non-union Participants, as of
January 151 of each Plan year, shall have their rate of elective deferral
contributions automatically increased by one percent (1 %). Such rate of
elective deferral contributions shall be further increased by an additional one
percent (1%) per year as of each subsequent January 1st Notwithstanding the
above, a Participant shall not have his rate of elective deferral contributions
automatically increased beyond ten percent (10%). All other Participants in the
Plan may elect to participate in the ‘Managed Savings’ feature of the Plan
described in this paragraph by making an election pursuant to procedures
established by the Administrator. A Participant’s election to participate in the
‘Managed Savings’ feature shall remain in place until the Participant revokes
such election.”

 

3. Section 4.2 of the Plan shall be amended by adding the following paragraph as
the new third paragraph of such section:

 

1



--------------------------------------------------------------------------------

“Notwithstanding the provisions of this Section 4.2 to the contrary, and solely
with respect to Non-union Participants who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2010 and/or are first eligible to
participate in the Plan and eligible Non-union Participants who are rehired on
or after January 1, 2010, as well as any Participants who were eligible for the
Plan prior to January 1, 2010 who elected to opt-out of the Employer’s defined
benefit plan as of January 1, 2010, in lieu of receiving Employer matching
contributions pursuant to the previous provisions of this section, the Employer
will contribute to the Plan on behalf of each such Participant for each payroll
period a matching contribution in an amount equal to 100% of the elective
deferrals (within in the meaning of Section 4.1) and/or after-tax contributions
(under Section 4.5) made by such Participant; provided, however, that the amount
of such Employer Matching Contribution for any such Participant in a Plan Year
shall not exceed six percent (6%) of the Participant’s Compensation for that
payroll period. Those Participants who elect to continue participating in the
Employer’s defined benefit plan will not be eligible for this increased matching
contribution and shall continue to receive discretionary matching contributions
in accordance with the previous provisions of this section.”

 

4. Section 4.2A shall be added to the Plan as follows:

 

  “4.2A COMPANY CONTRIBUTION. Effective on and after January 1, 2010, each
payroll period the Employer shall make a ‘Company Contribution’ on behalf of
Non-union Participants who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2010 and/or are first eligible to participate in the Plan
on and after January 1, 2010 and eligible Non-union Participants who are rehired
on and after January 1, 2010, as well as any Participants who were eligible for
the Plan prior to January 1, 2010 who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2010. Such ‘Company Contributions’ shall
be in the amount equal to four percent (4%) of each such Participant’s
Compensation for each payroll period.”

 

5. Section 6.1 of the Plan shall be amended by adding the following paragraph at
the conclusion of such section:

“Notwithstanding the provisions of this Section 6.1 to the contrary, and solely
with respect to Non-union Participants who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2010 and/or who are first eligible to
participate in the Plan on and after January 1, 2010 and eligible Non-union
Participants who are rehired on or after January 1, 2010, as well as any
Participants who were eligible for the Plan prior to January 1, 2010 who elected
to opt-out of the Employer’s defined benefit plan as of January 1, 2010, any
such Participant shall at all times have a nonforfeitable (vested) right to his
Account derived from Employer matching contributions made on or after January 1,
2010 under Section 4.2. In addition, any such Participant shall at all times
have a nonforfeitable (vested) right to his Account derived from Company
Contributions under Section 4.2A.”

 

6. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 23rd day of September, 2009.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin

 

2



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to provide for the following
with respect to Local 12012-6 Northern-Portsmouth Employees: (1) an automatic
enrollment feature to the Plan, (2) a managed savings feature to the Plan, (3) a
new Company Contribution feature, and (4) a new matching contribution
arrangement;

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2011, as
follows:

 

1. Section 4.1 (a) of the Plan shall be amended by adding the following
paragraphs at the conclusion of such subsection:

“Notwithstanding the foregoing, any Local 12012-6 Northern-Portsmouth Employee,
who elected to opt-out of the Employer’s defined benefit plan as of January 1,
2011, and/or upon first becoming eligible to participate in the Plan pursuant to
Section 3.1 or upon becoming eligible upon being rehired on or after January 1,
2011, who fails to affirmatively make any deferral election (including an
election to contribute zero percent (0%) of his Compensation to the Plan) within
the time prescribed by the Administrator, shall be deemed to have elected to
defer three percent (3%) of his Compensation as a pre-tax contribution (‘deemed
elective deferral’). The Administrator shall provide to each such Employee a
notice of his right to receive the amount of the deemed elective deferral in
cash and his right to increase or decrease his rate of elective deferrals.

Participants who are Local 12012-6 Northern-Portsmouth Employees who elected to
opt-out of the Employer’s defined benefit plan as of January 1, 2011, and/or who
are first eligible to participate in the Plan, or are rehired, on or after
January 1, 20 11, shall be enrolled in the Plan’s ‘Managed Savings’ feature
unless they elect to opt out of such feature. Such Participants, as of
January 1st of each Plan year, shall have their rate of elective deferral
contributions automatically increased by one percent (1 %). Such rate of
elective deferral contributions shall be further increased by an additional one
percent (1%) per year as of each subsequent January 1st. Notwithstanding the
above, a Participant shall not have his rate of elective deferral contributions
automatically increased beyond ten percent (10%). A Participant’s election to
participate in the ‘Managed Savings’ feature shall remain in place until the
Participant revokes such election.”

 

2. Section 4.2 of the Plan shall be amended by adding the following paragraph as
the new fourth paragraph of such section:

“Notwithstanding the provisions of this Section 4.2 to the contrary, and solely
with respect to Local 12012-6 Northern-Portsmouth Employees who elected to
opt-out of the Employer’s defined benefit plan as of January 1, 2011, and/or are
first eligible to participate in the Plan and eligible Local 12012-6
Northern-Portsmouth Employees who are rehired on or after January 1, 2011, as
well as any Participants who are Local 12012-6 Northern-Portsmouth Employees who
were eligible for the Plan prior to January 1, 2011 and who elected to opt-out
of the Employer’s defined

 

1



--------------------------------------------------------------------------------

benefit plan as of January 1, 201 1, in lieu of receiving Employer matching
contributions pursuant to the previous provisions of this section, the Employer
will contribute to the Plan on behalf of each such Participant for each payroll
period a matching contribution in an amount equal to 100% of the elective
deferrals (within in the meaning of Section 4.1) and/or after-tax contributions
(under Section 4.5) made by such Participant; provided, however, that the amount
of such Employer Matching Contribution for any such Participant in a Plan Year
shall not exceed six percent (6%) of the Participant’s Compensation for that
payroll period. Those Participants who elect to continue participating in the
Employer’s defined benefit plan will not be eligible for this increased matching
contribution and shall continue to receive discretionary matching contributions
in accordance with the previous provisions of this section.”

 

3. Section 4.2A shall be amended by adding the following paragraph to the end
thereof:

“Effective on and after January 1, 2011, each payroll period the Employer shall
make a ‘Company Contribution’ on behalf of Participants who are Local 12012-6
Northern-Portsmouth Employees who elected to opt-out of the Employer’s defined
benefit plan as of January 1, 2011, and/or are first eligible to participate in
the Plan on and after January 1, 2011 and eligible Participants who are Local
12012-6 Northern-Portsmouth Employees rehired on and after January 1, 2011 as
well as any Participants who are Local 12012-6 Northern-Portsmouth Employees who
were eligible for the Plan prior to January 1, 2011 who elected to opt-out of
the Employer’s defined benefit plan as of January 1, 2011. Such ‘Company
Contributions’ shall be in the amount equal to four percent (4%) of each such
Participant’s Compensation for each payroll period.”

 

4. Section 6.1 of the Plan shall be amended by adding the following paragraph at
the conclusion of such section:

“Notwithstanding the provisions of this Section 6.1 to the contrary, and solely
with respect to Local 12012-6 Northern-Portsmouth Employees who elected to
opt-out of the Employer’s defined benefit plan as of January 1, 2011, and/or are
first eligible to participate in the Plan on and after January 1, 2011 and
eligible Local 12012-6 Northern-Portsmouth Employees who are rehired on or after
January 1, 2011, as well as any Participants who are Local 12012-6
Northern-Portsmouth Employees who were eligible for the Plan prior to January 1,
2011 and who elected to opt-out of the Employer’s defined benefit plan as of
January 1, 2011, any such Participant shall at all times have a nonforfeitable
(vested) right to his Account derived from Employer matching contributions made
on or after January 1, 2011 under Section 4.2. In addition, any such Participant
shall at all times have a nonforfeitable (vested) right to his Account derived
from Company Contributions under Section 4.2A.”

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 22nd day of September, 2010.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin

 

2



--------------------------------------------------------------------------------

AMENDMENT FOR

HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT OF 2008 (“HEART ACT”) AND

2009 SUSPENSION OF REQUIRED MINIMUM DISTRIBUTIONS

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to comply with the Heroes
Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”), to reflect
administration of 2009 required minimum distributions, and for other
administrative changes; and

WHEREAS, this amendment shall replace and supersede any prior amendment to the
Plan for the HEART Act;

NOW, THEREFORE, the Plan is hereby amended, effective as of the dates set forth
below, as follows, with such amendment intended to constitute good faith
compliance with the above-referenced law changes:

 

1. Effective as of the first day of the Plan Year beginning in 2010, Section 7.2
of the Plan shall be amended by replacing the second paragraph thereof with the
following:

“Notwithstanding the foregoing, a Participant’s Account may be frozen to prevent
the Participant from taking any withdrawals, loans and/or distributions from his
Account in accordance with the Plan’s qualified domestic relations order
procedures.”

 

2. Effective January 1, 2009, Section 7.4 of the Plan shall be amended by adding
the following new subsection (f) at the end thereof:

 

  “(f) Special Rules for Required Minimum Distributions During 2009

For purposes of this subsection, a ‘2009 RMD’ is the required minimum
distribution a Participant or Beneficiary, as applicable, is required to receive
for 2009 without regard to Code Section 40l(a)(9)(H).

A Participant or Beneficiary whose initial required minimum distribution is a
2009 RMD will not receive distribution of his 2009 RMD unless he elects
otherwise in accordance with procedures established by the Administrator.

A Participant or Beneficiary whose 2009 RMD is not his initial required minimum
distribution will receive his 2009 RMD unless he elects to suspend his 2009 RMD
in accordance with procedures established by the Administrator.

A direct rollover will be offered only for distributions that would be eligible
rollover distributions without regard to Code Section 40l(a)(9)(H).

 

1



--------------------------------------------------------------------------------

The provisions of this subsection (f) shall be interpreted in accordance with
Code Section 40l(a)(9)(H) and regulatory guidance issued thereunder.”

 

3. Section 8.6 of the Plan shall be amended by replacing it with the following:

 

  “8.6 HEART ACT PROVISIONS.

 

  (a) Death benefits. In the case of a Participant’s death occurring on or after
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code Section 414(u)), the Beneficiary(ies) (or surviving
spouse, if the qualified joint and survivor annuity or qualified pre-retirement
survivor annuity rules apply) of the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed employment and then terminated employment on account of death. In
addition, vesting service credit for the deceased Participant’s period of
qualified military service shall be credited to the extent required by Code
Section 401(a)(37) .

 

  (b) Differential wage payments. For years beginning after December 3 1, 2008,
(i) a Participant receiving a differential wage payment, as defined by Code
Section 3401(h)(2), shall be treated as an Employee of the Employer making the
payment, (ii) the differential wage payment shall be treated as Compensation,
and (iii) the Plan shall not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit which is based on the differential wage payment.

 

  (c) Severance from employment. For years beginning after December 31, 2008 and
for purposes of Code Section 40l(k)(2)(B)(i)(I), an individual shall be treated
as having severed from employment during any period the individual is performing
service in the uniformed services described in Code Section 3401 (h)(2)(A).

If a Participant elects to receive a distribution by reason of such severance
from employment, the Participant may not make an elective deferral or employee
contribution during the six (6)-month period beginning on the date of such
distribution.

Effective as of the dates specified above, the provisions of this Section 8.6
shall be interpreted consistent with, and governed by, the Heroes Earnings
Assistance and Relief Tax Act of 2008 (‘HEART Act’) and regulatory guidance
issued thereunder.”

 

4. Section 11.1 (b)(2) is hereby amended by adding the following to the end
thereof:

“For years beginning after December 31, 2008, Compensation shall also include
differential wage payments as defined by Code Section 340l(h)(2).”

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 22 day of September, 2010.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin

 

2



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to change the eligibility
requirements for Local 12012-6 Northern-Portsmouth employees;

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2011, as
follows:

 

1. Section 3.1 of the Plan shall be amended by deleting the third paragraph
thereof in its entirety and replacing it with the following:

“Notwithstanding the provisions of this Section 3.1 to the contrary, (a) a Local
341 Granite State Employee, a Local 341 Northern-Portland Employee, and a Local
12012-6 Northern-Portsmouth Employee hired on or after January 1, 2011 shall
become a Participant under the Plan effective as of the first day of the month,
or as soon as administratively possible thereafter, following such Employee’s
completion of one (1) Year of Service, and (b) a Local 12012-6
Northern-Portsmouth Employee hired before January 1, 2011 shall become a
Participant under the Plan effective as of the first day of the month, or as
soon as administratively possible thereafter, following such Employee’s
completion of sixty (60) consecutive days of employment as an Employee.”

 

2. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 23rd day of December, 2010.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin

 

1



--------------------------------------------------------------------------------

shall be eligible to participate in the Employer’s defined benefit plan in
accordance with the provisions thereof.”

 

3. Section 4.2A shall be amended by adding the following paragraphs to the end
thereof:

‘‘Notwithstanding anything in the foregoing to the contrary, effective on and
after January 1, 2011, each payroll period, the Employer shall make a ‘Company
Contribution’ on behalf of Participants who had not previously been provided
with the opportunity to make an election to opt-out of the Employer’s defined
benefit plan, but who, within sixty days of their change in employment status
from non-union to union or transfer of employment to a location of the Employer
which has previously been provided the opportunity to make such an opt-out
election, make such an election to opt-out of the Employer’s defined benefit
plan. Such “Company Contribution” shall be in an amount equal to four percent
(4%) of each such Participant’s Compensation for each payroll period.

Furthermore, notwithstanding anything in the foregoing provisions of this
Section 4.2A to the contrary, effective January 1, 2011, any Employee who
changes his employment status from non-union to union or transfers from a
location of the Employer where he elected to opt-out of the Employer’s defined
benefit plan (“DB Opt-Out”) to a status/location of the Employer that has not
permitted the DB Opt-Out: (a) shall no longer be eligible to receive “Company
Contributions”, and (b) shall be eligible to participate in the Employer’s
defined benefit plan in accordance with the provisions thereof.”

 

4. Section 6.1 of the Plan shall be amended by adding the following paragraph to
the end thereof:

‘‘Notwithstanding the provisions of this Section 6.1 to the contrary, and solely
with respect to an Employee who changes his employment status from non-union to
union or transfers from a location of the Employer where he elected to opt-out
of the Employer’ s defined benefit plan to receive the increased Employer
matching contribution provisions set forth in Section 4.2 and Company
Contributions set forth in Section 4.2A (“DB Opt-Out”) to a status/location of
the Employer that has not permitted the DB Opt-Out, any such Participant shall
at all times have a nonforfeitable (vested) right to his Account derived from
Employer matching contributions made on or after his date of status/location
change under Section 4.2. In addition, any such Participant shall at all times
have a nonforfeitable (vested) right to his Account derived from Company
Contributions under Section 4.2A.”

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 15th day of December, 2011.

 

UNITIL CORPORATION By:   /s/ Mark H. Collin

 

2



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan pursuant to new collective
bargaining agreements;

NOW, THEREFORE, the Plan is hereby amended, effective as of April 1, 2012 except
as otherwise provided below, as follows:

 

1. Section 4.1 (a) of the Plan is hereby amended by replacing it in its entirety
with the following:

 

  “(a) Elections. A Participant may elect to defer a portion of his Compensation
for a Plan Year on a pre-tax basis. The amount of a Participant’s Compensation
contributed in accordance with the Participant’s election shall be withheld by
the Employer from the Participant’s Compensation on a ratable basis throughout
the Plan Year. The amount deferred on behalf of each Participant shall be
contributed by the Employer to the Plan and allocated to the portion of the
Participant’s Account consisting of pre-tax contributions.

Each Participant may elect to contribute in the aggregate from one percent
(1%) to eighty-five percent (85%) of such Participant’s Compensation as a
pre-tax contribution.

Notwithstanding the provisions of this Section 4.1 (a) to the contrary and
solely with respect to Participants covered by a collective bargaining
agreement, such Participants may elect to defer a portion of their Compensation
for a Plan Year in accordance with Appendix A, attached hereto.

Notwithstanding the foregoing, any Employee not included in a unit of Employees
covered by a collective bargaining agreement between the Employer and Employee
representatives (‘Non-union Participant’), who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2010, and/or upon first
becoming eligible to participate in the Plan pursuant to Section 3.1 or upon
becoming eligible upon being rehired on or after January 1, 2010, who fails to
affirmatively make any deferral election (including an election to contribute
zero percent (0%) of his Compensation to the Plan) within the time prescribed by
the Administrator, shall be deemed to have elected to defer three percent
(3%) of his Compensation as a pre-tax contribution (‘deemed elective deferral’).
The Administrator shall provide to each such Employee a notice of his right to
receive the amount of the deemed elective deferral in cash and his right to
increase or decrease his rate of elective deferrals.

Non-union Participants who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2010 and/or who are first eligible to participate in the
Plan, and eligible Non-union Participants who are rehired, on or after
January 1, 2010, shall be enrolled in

 

1



--------------------------------------------------------------------------------

the Plan’s “Managed Savings” feature unless they elect to opt out of such
feature. Such Non-union Participants, as of January 1st of each Plan year, shall
have their rate of elective deferral contributions automatically increased by
one percent (1 %). Such rate of elective deferral contributions shall be further
increased by an additional one percent (1%) per year as of each subsequent
January 1st. Notwithstanding the above, a Participant shall not have his rate of
elective deferral contributions automatically increased beyond ten percent
(10%). All other Participants in the Plan may elect to participate in the
‘Managed Savings’ feature of the Plan described in this paragraph by making an
election pursuant to procedures established by the Administrator. A
Participant’s election to participate in the ‘Managed Savings’ feature shall
remain in place until the Participant revokes such election.” ‘

 

2. Section 4.2 of the Plan is hereby amended by replacing it in its entirety
with the following:

 

  “4.2 EMPLOYER CONTRIBUTIONS

Employer Matching Contributions. For each payroll period, the Employer may
contribute to the Plan, on behalf of each Participant, a discretionary matching
contribution equal to a percentage (as determined by the Employer’s board of
directors) of the elective deferrals (within the meaning of Section 4.1) and/or
after-tax contributions (under Section 4.5) made by each such Participant;
provided, however, that the amount of such Employer matching contribution for
any Participant in a Plan Year shall not exceed three percent (3%) of the
Participant’s Compensation for the period during which elective deferrals and/or
after-tax contributions are made by the Participant.

Notwithstanding the provisions of this Section 4.2 to the contrary and solely
with respect to Participants covered by a collective bargaining agreement, such
Employer matching contributions shall be made in accordance with Appendix B,
attached hereto.

Notwithstanding the provisions of this Section 4.2 to the contrary, and solely
with respect to Non-union Participants who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2010 and/or are first eligible to
participate in the Plan and eligible Non-union Participants who are rehired on
or after January 1, 2010, in lieu of receiving Employer matching contributions
pursuant to the previous provisions of this section, the Employer will
contribute to the Plan on behalf of each such Participant for each payroll
period a matching contribution in an amount equal to 100% of the elective
deferrals (within in the meaning of Section 4.1) and/or after-tax contributions
(under Section 4.5) made by such Participant; provided, however, that the amount
of such Employer Matching Contribution for any such Participant in a Plan Year
shall not exceed six percent (6%) of the Participant’s Compensation for that
payroll period. Those Participants who elect to continue participating in the
Employer’s defined benefit plan will not be eligible for this increased matching
contribution and shall continue to receive discretionary matching contributions
in accordance with the previous provisions of this section.

 

2



--------------------------------------------------------------------------------

The Employer’s board of directors may also determine to suspend or reduce its
contributions under this Section for any Plan Year or any portion thereof.
Allocations under this Section shall be subject to the special rules of
Section 13.3 in any Plan Year in which the Plan is a Top-Heavy Plan (as defined
in Section 13.2(b)).

Notwithstanding anything in the foregoing provisions of this Section 4.2 to the
contrary, effective December 1, 2011, an Employee who transfers from a location
and/or division of the Employer that has not permitted Employees to opt-out of
the Employer’s defined benefit plan (“DB Opt-Out”) to a location and/or division
of the Employer which has permitted the DB Opt-Out, within forty-five days of
the effective date of his transfer to such location, shall be provided with the
opportunity to elect to either: (i) continue to participate in the Employer’s
defined benefit plan, or (ii) elect to cease participating in the Employer’s
defined benefit plan by opting out of such plan and, in lieu of receiving
Employer matching contributions pursuant to the previous provisions of this
section, the Employer will contribute to the Plan on behalf of each such
Participant, for each payroll period, a matching contribution in an amount equal
to one hundred percent (100%) of the elective deferrals (within in the meaning
of Section 4.1) and/or after-tax contributions (under Section 4.5) made by such
Participant; provided, however, that the amount of such Employer Matching
Contribution for any such Participant in a Plan Year shall not exceed six
percent (6%) of the Participant’s Compensation for that payroll period. Those
Participants who elect to continue participating in the Employer’s defined
benefit plan will not be eligible to receive the increased matching contribution
and shall continue to receive discretionary matching contributions in accordance
with the previous provisions of this Section.

Furthermore, notwithstanding anything in the foregoing provisions of this
Section 4.2 to the contrary, effective December 1, 2011, any Employee who
transfers from a location and/or division of the Employer where he elected to
opt-out of the Employer’s defined benefit plan to receive the increased Employer
matching contribution previously set forth (“DB Opt-Out”) to a location and/or
division of the Employer that has not permitted the DB Opt-Out: (a) shall no
longer be eligible to receive the increased matching contribution set forth
above, (b) shall be eligible to receive an Employer matching contribution in
accordance with the first and second paragraphs of this Section, and (c) shall
be eligible to participate in the Employer’s defined benefit plan in accordance
with the provisions thereof.”

 

3. Section 4.2A of the Plan is hereby amended by replacing it in its entirety
with the following:

 

  “4.2A COMPANY CONTRIBUTION. Effective on and after January 1, 2010, each
payroll period the Employer shall make a ‘Company Contribution’ on behalf of
Non-union Participants who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2010 and/or are first eligible to participate in the Plan
on and after January 1, 2010 and eligible Non-union Participants who are rehired
on and after January 1, 2010 as well as any Participants who were eligible for
the Plan prior to January 1, 2010 who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2010. Such ‘Company Contributions’ shall
be in the amount equal to four percent (4%) of each such Participant’s
Compensation for each payroll period.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in the foregoing to the contrary, effective on and
after December 1, 2011, each payroll period, the Employer shall make a “Company
Contribution” on behalf of Participants who had not previously been provided
with the opportunity to make an election to opt-out of the Employer’s defined
benefit plan, but who, within forty-five (45) days of their transfer of
employment to a location/division of the Employer which has previously been
provided the opportunity to make such an opt-out election, make such an election
to opt-out of the Employer’s defined benefit plan. Such “Company Contribution”
shall be in an amount equal to four percent (4%) of each such Participant’s
Compensation for each payroll period.

Furthermore, notwithstanding anything in the foregoing provisions of this
Section 4.2A to the contrary, effective December 1, 2011, any Employee who
transfers from a location and/or division of the Employer where he elected to
opt-out of the Employer’s defined benefit plan (“DB Opt-Out”) to a location
and/or division of the Employer that has not permitted the DB Opt-Out: (a) shall
no longer be eligible to receive “Company Contributions”, and (b) shall be
eligible to participate in the Employer’s defined benefit plan in accordance
with the provisions thereof.

Notwithstanding the provisions of this Section 4.2A to the contrary and solely
with respect to Participants covered by a collective bargaining agreement, such
“Company Contributions” shall be made in accordance with Appendix C, attached
hereto.”

 

4. Effective as of January 1, 2011, Section 6.1 of the Plan shall be amended by
adding the words “Company Contributions under Section 4.2A,” immediately after
the words “Employer matching contributions under Section 4.2,” in the second
paragraph of such section and by adding the following paragraph at the
conclusion such section:

“Notwithstanding the provisions of this Section 6.1 to the contrary, and solely
with respect to Local 1837 Employees (as defined in Appendices A, B and C,
attached hereto) who elected to opt-out of the Employer’s defined benefit plan
as of January 1, 2013, and/or are first eligible to participate in the Plan on
and after June 1, 2012 and eligible Local 183 7 Employees who are rehired on or
after June 1, 2012, as well as any Participants who are Local 1837 Employees who
were eligible for the Plan prior to June 1, 2012 and who elected to opt-out of
the Employer’s defined benefit plan as of January 1, 2013, any such Participant
shall at all times have a nonforfeitable (vested) right to his Account derived
from Employer matching contributions made on or after January 1, 2013 under
Section 4.2. In addition, any such Participant shall at all times have a
nonforfeitable (vested) right to his Account derived from Company Contributions
under Section 4.2A.”

 

5. The Plan is hereby amended to add to the end thereof Appendices A, B, and C
to the Plan, as follows:

 

4



--------------------------------------------------------------------------------

“APPENDIX A

Notwithstanding the provisions of Section 4.1(a) to the contrary and solely with
respect to the unions named below, such Participants may elect to defer a
portion of their Compensation for a Plan Year in accordance with the following:

 

I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (“Local B340”), June 1, 2005 through
May 31, 2010. (This Agreement has been extended by a Memorandum of Understanding
through May 31, 2013.)

Each Local B340 Participant may elect to contribute in the aggregate from one
percent (1 %) to eighty-five percent (85%) of such Participant’s Compensation as
a pre-tax contribution.

 

II. Local Union No. 1837, International Brotherhood of Electrical Workers
(“Local 1837”), June 1, 2012 through May 31, 2018. These provisions are
effective June 1, 2012.

Each Local 1837 Participant may elect to contribute in the aggregate from one
percent (1 %) to eighty-five percent (85%) of such Participant’s Compensation as
a pre-tax contribution.

Any Local 1837 Employee, who elected to opt-out of the Employer’s defined
benefit plan as of January 1, 2013, and/or upon first becoming eligible to
participate in the Plan pursuant to Section 3.1 or upon becoming eligible upon
being rehired on or after June 1, 2012, who fails to affirmatively make any
deferral election (including an election to contribute zero percent (0%) of his
Compensation to the Plan) within the time prescribed by the Administrator, shall
be deemed to have elected to defer three percent (3%) of his Compensation as a
pre-tax contribution (‘deemed elective deferral’). The Administrator shall
provide to each such Employee a notice of his right to receive the amount of the
deemed elective deferral in cash and his right to increase or decrease his rate
of elective deferrals.

Participants who are Local 1837 Employees who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2013, and/or who are first
eligible to participate in the Plan, or are rehired, on or after June 1, 2012,
shall be enrolled in the Plan’s ‘Managed Savings’ feature unless they elect to
opt out of such feature. Such Participants, as of 1st January of each Plan year,
shall have their rate of elective deferral contributions automatically increased
by one percent (1 %). Such rate of elective deferral contributions shall be
further increased by an additional one percent (1 %) per year as of each
subsequent January 1st. Notwithstanding the above, a Participant shall not have
his rate of elective deferral contributions automatically increased beyond ten
percent (10%). A Participant’s election to participate in the ‘Managed Savings’
feature shall remain in place until the Participant revokes such election.

 

III. United Steel Workers of America, AFL-CIO, Local No. 12012-6 (“Local
12012-6”), June 6, 2010 through June 5, 2014. (These are Northern-Portsmouth
employees.)

 

5



--------------------------------------------------------------------------------

Each Local 12012-6 Participant may elect to contribute in the aggregate from one
percent (1%) to eighty-five percent (85%) of such Participant’s Compensation as
a pre-tax contribution.

Notwithstanding the foregoing, any Local 12012-6 Participant who did not elect
to opt out of the Employer’s defined benefit plan as of January 1, 2011, may
elect to contribute from one percent (1%) to seventy-five percent (75%) of his
Compensation.

Any Local 12012-6 Employee, who elected to opt-out of the Employer’s defined
benefit plan as of January 1, 2011, and/or upon first becoming eligible to
participate in the Plan pursuant to Section 3.1 or upon becoming eligible upon
being rehired on or after January 1, 2011, who fails to affirmatively make any
deferral election (including an election to contribute zero percent (0%) of his
Compensation to the Plan) within the time prescribed by the Administrator, shall
be deemed to have elected to defer three percent (3%) of his Compensation as a
pre-tax contribution (‘deemed elective deferral’). The Administrator shall
provide to each such Employee a notice of his right to receive the amount of the
deemed elective deferral in cash and his right to increase or decrease his rate
of elective deferrals.

Participants who are Local 12012-6 Employees who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2011, and/or who are first
eligible to participate in the Plan, or are rehired, on or after January 1,
2011, shall be enrolled in the Plan’s ‘Managed Savings’ feature unless they
elect to opt out of such feature. Such Participants, as of January 1st of each
Plan year, shall have their rate of elective deferral contributions
automatically increased by one percent (1%). Such rate of elective deferral
contributions shall be further increased by an additional one percent (1%) per
year as of each subsequent January 151 Notwithstanding the above, a Participant
shall not have his rate of elective deferral contributions automatically
increased beyond ten percent (10%). A Participant’s election to participate in
the ‘Managed Savings’ feature shall remain in place until the Participant
revokes such election.

 

IV. Utility Workers Union of America, Local No. 341 (“Local 341”), April 1, 2012
through March 31, 2017. (This contract covers both Northern Utilities, Inc. and
Granite State Gas Transmission, Inc.)

Each Local 341 Participant may elect to contribute in the aggregate from one
percent

(1%) to eighty-five percent (85%) of such Participant’s Compensation as a
pre-tax contribution.

Notwithstanding the foregoing, any Local 341 Participant who did not elect to
opt out of the Employer’s defined benefit plan as of January 1, 2013, may elect
to contribute from one percent (1%) to seventy-five percent (7 5%) of his
Compensation.

 

6



--------------------------------------------------------------------------------

Any Local 341 Employee, who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2013, and/or upon first becoming eligible to participate
in the Plan pursuant to Section 3.1 or upon becoming eligible upon being rehired
on or after April 1, 2012, who fails to affirmatively make any deferral election
(including an election to contribute zero percent (0%) of his Compensation to
the Plan) within the time prescribed by the Administrator, shall be deemed to
have elected to defer three percent (3%) of his Compensation as a pre-tax
contribution (‘deemed elective deferral’). The Administrator shall provide to
each such Employee a notice of his right to receive the amount of the deemed
elective deferral in cash and his right to increase or decrease his rate of
elective deferrals.

Participants who are Local 341 Employees who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2013, and/or who are first
eligible to participate in the Plan, or are rehired, on or after April 1, 2012,
shall be enrolled in the Plan’s ‘Managed Savings’ feature unless they elect to
opt out of such feature. Such Participants, as of January 1st of each Plan year,
shall have their rate of elective deferral contributions automatically increased
by one percent (1%). Such rate of elective deferral contributions shall be
further increased by an additional one percent (1%) per year as of each
subsequent January 1st. Notwithstanding the above, Participant shall not have
his rate of elective deferral contributions automatically increased beyond ten
percent (10%). A Participant’s election to participate in the ‘Managed Savings’
feature shall remain in place until the Participant revokes such election.

 

7



--------------------------------------------------------------------------------

APPENDIXB

Notwithstanding the provisions of Section 4.2 to the contrary and solely with
respect to the unions named below, Employer matching contributions shall be
calculated as follows:

 

I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (“Local B340”), June 1, 2005 through
May 31, 2010. (This Agreement has been extended by a Memorandum of Understanding
through May 31, 2013.)

Employer Matching Contribution for all Local B340 Participants - For each
payroll period, the Employer shall contribute to the Plan, on behalf of each
Participant, a discretionary matching contribution equal to a percentage (as
determined by the Employer’s board of directors) of the elective deferrals
(within the meaning of Section 4.1) and/or after-tax contributions (under
Section 4.5) made by each such Participant; provided, however, that the amount
of such Employer matching contribution for any Participant in a Plan Year shall
not exceed three percent (3%) of the Participant’s Compensation for the period
during which elective deferrals and/or after-tax contributions are made by the
Participant.

 

II. Local Union No. 1837, International Brotherhood of Electrical Workers
(“Local 1837’’), June 1, 2012 through May 31, 2018. These provisions are
effective June 1, 2012.

Employer Matching Contribution for Local 1837 Participants - For each payroll
period the Employer shall contribute to the Plan, on behalf of each such
Participant who has completed a Year of Service, a matching contribution in an
amount equal to 100% of the pre-tax elective deferrals made by such Participant
during the payroll period which do not exceed 3% of Compensation of such
Participant. Employer matching contributions shall commence with the payroll
after the first day of the month following such Participant’s completion of one
Year of Service.

Notwithstanding the foregoing, and solely with respect to Local 1837 Employees
who elected to opt-out of the Employer’s defined benefit plan as of January 1,
2013, and/or are first eligible to participate in the Plan and eligible Local
1837 Employees who are rehired on or after June 1, 2012, as well as any
Participants who are Local 1837 Employees who were eligible for the Plan prior
to January 1, 2013 and who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2013, in lieu of receiving Employer matching contributions
pursuant to the previous provisions of this section, the Employer will
contribute to the Plan on behalf of each such Participant for each payroll
period a matching contribution in an amount equal to 100% of the elective
deferrals (within in the meaning of Section 4.1) and/or after-tax contributions
(under Section 4.5) made by such Participant; provided, however, that the amount
of such Employer Matching Contribution for any such Participant in a Plan Year
shall not exceed six percent (6%) of the Participant’s Compensation for that
payroll period. Those Participants who elect to continue participating in the
Employer’s defined benefit plan will not be eligible for this increased matching
contribution and shall continue to receive discretionary matching contributions
in accordance with the previous provisions of this section.

 

8



--------------------------------------------------------------------------------

III. United Steel Workers of America, AFL-CIO, Local No. 12012-6 (“Local
12012-6”), June 6, 2010 through June 5, 2014. (These are Northern-Portsmouth
employees.)

Employer Matching Contribution for Local 12012-6 Participants - For each payroll
period the Employer shall contribute to the Plan, on behalf of each such
Participant who has completed a Year of Service, a matching contribution in an
amount equal to 50% of the pre-tax elective deferrals made by such Participant
during the payroll period which do not exceed 5% of Compensation of such
Participant. Employer matching contributions shall commence with the payroll
after the first day of the month following such Participant’s completion of one
Year of Service.

Notwithstanding the foregoing, and solely with respect to Local 12012-6
Employees who elected to opt-out of the Employer’s defined benefit plan as of
January 1, 2011, and/or are first eligible to participate in the Plan and
eligible Local 12012-6 Employees who are rehired on or after January 1, 2011, as
well as any Participants who are Local 12012-6 Employees who were eligible for
the Plan prior to January 1, 2011 and who elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2011, in lieu of receiving Employer
matching contributions pursuant to the previous provisions of this section, the
Employer will contribute to the Plan on behalf of each such Participant for each
payroll period a matching contribution in an amount equal to 100% of the
elective deferrals (within in the meaning of Section 4.1) and/or after-tax
contributions (under Section 4.5) made by such Participant; provided, however,
that the amount of such Employer Matching Contribution for any such Participant
in a Plan Year shall not exceed six percent (6%) of the Participant’s
Compensation for that payroll period. Those Participants who elect to continue
participating in the Employer’s defined benefit plan will not be eligible for
this increased matching contribution and shall continue to receive discretionary
matching contributions in accordance with the previous provisions of this
section.

 

IV. Utility Workers Union of America, Local No. 341 (“Local 341”), April 1, 2012
through March 31, 2017. (This contract covers both Northern Utilities, Inc. and
Granite State Gas Transmission, Inc.)

Employer Matching Contribution for Local 341 Participants - For each payroll
period the Employer shall contribute to the Plan, on behalf of each such
Participant who has completed a Year of Service, a matching contribution in an
amount equal to 100% of the pre-tax elective deferrals made by such Participant
during the payroll period which do not exceed 3% of Compensation of such
Participant. Employer matching contributions shall commence with the payroll
after the first day of the month following such Participant’s completion of one
Year of Service.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and solely with respect to Local 341 Employees
who elected to opt-out of the Employer’s defined benefit plan as of January 1,
2013, and/or are first eligible to participate in the Plan and eligible Local
341 Employees who are rehired on or after April 1, 2012, as well as any
Participants who are Local 341 Employees who were eligible for the Plan prior to
January 1, 2013 and who elected to opt-out of the Employer’s defined benefit
plan as of January 1, 2013, in lieu of receiving Employer matching contributions
pursuant to the previous provisions of this section, the Employer will
contribute to the Plan on behalf of each such Participant for each payroll
period a matching contribution in an amount equal to 100% of the elective
deferrals (within in the meaning of Section 4.1) and/or after-tax contributions
(under Section 4.5) made by such Participant; provided, however, that the amount
of such Employer Matching Contribution for any such Participant in a Plan Year
shall not exceed six percent (6%) of the Participant’s Compensation for that
payroll period. Those Participants who elect to continue participating in the
Employer’s defined benefit plan will not be eligible for this increased matching
contribution and shall continue to receive discretionary matching contributions
in accordance with the previous provisions of this section.

 

10



--------------------------------------------------------------------------------

APPENDIX C

Notwithstanding the provisions of Section 4.2A to the contrary and solely with
respect to the unions named below, Company contributions shall be calculated as
follows:

 

I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (“Local B340”), June 1, 2005 through
May 31, 201 0. (This Agreement has been extended by a Memorandum of
Understanding through May 31, 2013.)

Not eligible for “Company Contributions” under Section 4.2A.

 

II. Local Union No. 1837, International Brotherhood of Electrical Workers
(“Local 1837”), June I, 2012 through May 31, 2018. These provisions are
effective June 1, 2012.

Effective on and after June 1, 2012, each payroll period the Employer shall make
a ‘Company Contribution’ on behalf of Participants who are Local 1837 Employees
who elected to opt-out of the Employer’s defined benefit plan as of January 1,
2013, and/or are first eligible to participate in the Plan on and after June 1,
2012 and eligible Participants who are Local 1837 Employees rehired on and after
June 1, 2012 as well as any Participants who are Local 1837 Employees who were
eligible for the Plan prior to January 1, 2013 who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2013. Such ‘Company
Contributions’ shall be in the amount equal to four percent (4%) of each such
Participant’s Compensation for each payroll period.

 

III. United Steel Workers of America, AFL-CIO, Local No. 12012-6 (“Local
12012-6”), June 6, 2010 through June 5, 2014. (These are Northern-Portsmouth
employees.)

Effective on and after January 1, 2011 , each payroll period the Employer shall
make a ‘Company Contribution’ on behalf of Participants who are Local 12012-6
Employees who elected to opt-out of the Employer’s defined benefit plan as of
January 1, 201 1, and/or are first eligible to participate in the Plan on and
after January 1, 2011 and eligible Participants who are Local 12012-6 Employees
rehired on and after January 1, 201 1 as well as any Participants who are Local
12012-6 Employees who were eligible for the Plan prior to January 1, 2011 who
elected to opt-out of the Employer’s defined benefit plan as of January 1, 2011.
Such ‘Company Contributions’ shall be in the amount equal to four percent
(4%) of each such Participant’s Compensation for each payroll period.

 

11



--------------------------------------------------------------------------------

IV. Utility Workers Union of America, Local No. 341 (“Local 341”), April I, 2012
through March 31, 2017. (This contract covers both Northern Utilities, Inc. and
Granite State Gas Transmission, Inc.) Effective on and after April 1, 2012, each
payroll period the Employer shall make a ‘Company Contribution’ on behalf of
Participants who are Local 341 Employees who elected to opt-out of the
Employer’s defined benefit plan as of January 1, 2013, and/or are first eligible
to participate in the Plan on and after April 1, 2012 and eligible Participants
who are Local 341 Employees rehired on and after April l , 2012 as well as any
Participants who are Local 341 Employees who were eligible for the Plan prior to
January 1, 2013 who elected to opt-out of the Employer’s defined benefit plan as
of January 1, 2013. Such ‘Company Contributions’ shall be in the amount equal to
four percent (4%) of each such Participant’s Compensation for each payroll
period.”

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 21st day of September, 2012.

 

UNITIL CORPORATION

By:

  /s/ Mark H. Collin

 

12



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to exclude certain rehired
Employees from participating under the Plan;

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2012, as
follows:

 

1. Section 3.1 of the Plan is hereby amended by deleting the last paragraph
thereof in its entirety and replacing it with the following:

“In no event, however, shall any Employee (or other individual) participate
under the Plan while he is: (i) included in a unit of Employees covered by a
collective bargaining agreement between the Employer and the Employee
representatives under which retirement benefits were the subject of good faith
bargaining, unless the terms of such bargaining agreement expressly provides for
the inclusion in the Plan; (ii) employed as an independent contractor on the
payroll records of the Employer (regardless of any subsequent reclassification
by the Employer, any governmental agency or court); (iii) employed as a Leased
Employee; (iv) employed as a nonresident alien who receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States (within the meaning of
Section 861 (a)(3) of the Code); or (v) a rehired Employee who works on
temporary assignments during storm restoration and who is eligible to commence
benefits or has commenced benefits under the Unitil Corporation Retirement Plan
(or would be eligible under the terms of that plan if that plan was available to
him).

 

2. Section 3.2 of the Plan is hereby amended to read as follows:

“RE-EMPLOYMENT OF FORMER PARTICIPANT. A vested Participant (or a nonvested
Participant whose prior Service cannot be disregarded) whose participation
ceased because of termination of employment with the Employer shall resume
participating upon his reemployment as an eligible Employee; provided, however,
that such an individual (if not otherwise a member of an excluded class pursuant
to Section 3.1 of the Plan) shall be entitled to commence elective deferrals
(within the meaning of Section 4.1) as soon as administratively possible
following his return to participation in the Plan.”

 

3. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 21st day of September, 2012.

 

UNITIL CORPORATION

By:

  /s/ Mark H. Collin

 

2



--------------------------------------------------------------------------------

AMENDMENT TO

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

WHEREAS, Unitil Corporation (the “Employer”) heretofore adopted the Unitil
Corporation Tax Deferred Savings and Investment Plan (the “Plan”); and

WHEREAS, the Employer reserved the right to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan pursuant to a new collective
bargaining agreement for Local B340 as well as to permit participants to make
loan repayments to the Plan following termination of employment;

NOW, THEREFORE, the Plan is hereby amended, effective as of June 1, 2013 except
as otherwise provided below, as follows:

 

1. Effective October I, 2013, Section 8.1 of the Plan is hereby amended by
deleting the penultimate paragraph of said Section and replacing it with the
following:

“If a Participant terminates employment with an outstanding loan balance, the
Participant may, subject to the terms and conditions of the underlying
promissory note, continue to make loan repayments. However, in the event the
loan goes into default, or to the extent distribution of the Participant’s
Account is to be made or commenced, the outstanding loan balance shall be
charged against the amounts that are otherwise payable to the Participant or the
Participant’s Beneficiary under the provisions of the Plan. For any Participant
with a loan(s) in good standing on October 1, 2013, loan repayments may be made
after termination of employment notwithstanding anything to the contrary set
forth in the underlying promissory note.”

 

2. Appendix A to the Plan is hereby amended to replace Item I thereof with the
following:

 

  “I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (‘Local B340’), June 1, 2013 through
May 31, 2019.

Each Local B340 Participant may elect to contribute in the aggregate from one
percent (1%) to eighty-five percent (85%) of such Participant’s Compensation as
a pre-tax contribution.

Any Local B340 Employee, who either (i) elected to opt-out of the Employer’s
defined benefit plan as of January 1, 2014 or (ii) who is first hired or rehired
on or after June 1, 2013, and who, upon first becoming eligible to participate
in the Plan in accordance with Section 3.1 , fails to affirmatively make any
deferral election (including an election to contribute zero percent (0%) of his
Compensation to the Plan) within the time prescribed by the Administrator, shall
be deemed to have elected to defer three percent (3%) of his Compensation as a
pre-tax contribution (‘deemed elective deferral ‘). The Administrator shall
provide to each such Employee a notice of his right to receive the amount of the
deemed elective deferral in cash and his right to increase or decrease his rate
of elective deferrals.



--------------------------------------------------------------------------------

Participants who are Local B340 Employees who either (i) elected to opt-out of
the Employer’s defined benefit plan as of January 1, 2014 or (ii) who are hired
or rehired, on or after June 1, 2013, shall, upon first becoming eligible to
participate in the Plan in accordance with Section 3.1, also be enrolled in the
Plan’s ‘Managed Savings’ feature unless they elect to opt out of such feature.
Such Participants, as of January 1st of each Plan year, shall have their rate of
elective deferral contributions automatically increased by one percent (1 %).
Such rate of elective deferral contributions shall be further increased by an
additional one percent (1 %) per year as of each subsequent January 1st.
Notwithstanding the above, a Participant shall not have his rate of elective
deferral contributions automatically increased beyond ten percent (1 0%). A
Participant’s election to participate in the ‘Managed Savings’ feature shall
remain in place until the Participant revokes such election.

Notwithstanding the foregoing, in no event shall any Local B340 Employee who
opted out of the Employer’s defined benefit plan prior to meeting the
eligibility requirements set forth under Section 3.1 of this Plan become a
participant in the Plan, be enrolled in the Plan’s ‘Managed Savings’ feature
and/or be eligible for any Employer Contributions as described below, until such
Local B340 Employee has satisfied the age and service requirements set forth in
Section 3.1.”

 

3. Appendix B to the Plan is hereby amended to replace Item I thereof with the
following:

 

  “I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (‘Local B340’), June 1, 2013 through
May 31, 2019.

Employer Matching Contribution for Local B340 Participants - For each payroll
period, the Employer shall contribute to the Plan, on behalf of each
Participant, a discretionary matching contribution equal to a percentage (as
determined by the Employer’s board of directors) of the elective deferrals
(within the meaning of Section 4.1) and/or after-tax contributions (under
Section 4.5) made by each such Participant; provided, however, that the amount
of such Employer matching contribution for any Participant in a Plan Year shall
not exceed three percent (3%) of the Participant’s Compensation for the period
during which elective deferrals and/or after-tax contributions are made by the
Participant

Notwithstanding the foregoing, and solely with respect to Local B340 Employees
who either elected to opt-out of the Employer’s defined benefit plan as of
January I, 2014 or who are hired or rehired on or after June 1, 2013, shall, in
lieu of receiving Employer matching contributions pursuant to the previous
provisions of this section, instead receive an Employer matching contribution
for each payroll period in an amount equal to 100% of the elective deferrals
(within the meaning of Section 4.1) and/or after-tax contributions (within the
meaning of Section 4.5) made by such Participant; provided, however, that the
amount of such Employer Matching Contribution for any such Participant in a Plan
Year shall not exceed six percent ( 6%) of the Participant’s Compensation for
that payroll



--------------------------------------------------------------------------------

period. Those Participants who elect to either continue participating in the
Employer’s defined benefit plan or participate in the Employer’s defined benefit
plan upon satisfaction of such defined benefit plan’s eligibility provisions
shall not be eligible for this increased matching contribution and shall instead
receive Employer discretionary matching contributions in accordance with the
previous provisions of this section.

Notwithstanding the foregoing, in no event shall any Local B340 Employee be
eligible to participate in the Plan and receive Employer contributions prior to
satisfying the eligibility provisions of Section 3.1 of the Plan.”

 

4. Appendix C to the Plan is hereby amended to replace Item I thereof with the
following:

 

  “I. Utility Workers Union of America, AFL-CIO, Local Union No. B340, The
Brotherhood of Utility Workers Council (‘Local B340’), June 1, 2013 through
May 31, 2019.

Effective on and after June 1, 2013, each payroll period the Employer shall make
a ‘Company Contribution’ on behalf of Participants who are Local B340 Employees
who either elected to opt-out of the Employer’s defined benefit plan as of
January 1, 2014 or who are hired or rehired on and after June 1, 2013. Such
‘Company Contributions’ shall be in the amount equal to four percent (4%) of
each such Participant’s Compensation for each payroll period. Notwithstanding
the foregoing, in no event shall any Local B340 Employee be eligible to
participate in the Plan and receive Employer contributions prior to satisfying
the eligibility provisions of Section 3.1 of the Plan.”

 

5. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.

IN WITNESS THEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 24th day of September, 2013.

 

UNITIL CORPORATION

By:

  /s/ Robert G. Schoenberger   Chairman, Chief Executive Officer & President